Exhibit 10.2

Portions herein identified by ** have been omitted pursuant to
a request for confidential treatment and have been filed
separately with the Commission pursuant to Rule 24b-2 of the
Exchange Act of 9134, as amended.

SOFTWARE SUPPLY AND SUPPORT AGREEMENT

THIS SOFTWARE SUPPLY AND SUPPORT AGREEMENT (the “Agreement”) is made as of the
23rd day of April 2007, by and among:

(1)                                  CRYPTOLOGIC INC., an Ontario, Canada
corporation whose office is at 3rd Floor, 55 St. Clair Avenue West, Toronto
(“CryptoLogic”);

(2)                                  WAGERLOGIC LIMITED, a Cyprus corporation
and wholly-owned subsidiary of CryptoLogic, whose office is at Nimeli Court 41 -
49 Agiou Nicolaou Street, Block A 3rd Floor Engomi, 2408 Nicosia, Cyprus
(“WagerLogic”);

(3)                                  WPT ENTERPRISES, MALTA a corporation to be
incorporated under the laws of Malta (“the Licensee”);

(4)                                  WPT ENTERPRISES INC., a corporation whose
office is at 5700 Wilshire Boulevard, Suite 350, Los Angeles, CA 90036 (the
“Parent”);

RECITALS

(A)                              WHEREAS, the Licensee wishes to operate a
virtual poker room and Casino over the internet (the “WPT Poker Room”) utilizing
the Software (as defined below);

(B)                                WHEREAS, WagerLogic owns software that would
permit the Licensee to offer a virtual poker room and/or casino over the
internet;

(C)                                WHEREAS, WagerLogic, through its wholly-owned
subsidiary, ECash Direct (as such term is hereinafter defined) wishes to
provide, operate and maintain on behalf of WagerLogic and the Licensee an
electronic cash settlement system to be used by End-Users (as defined below) in
connection with the deposit and withdrawal of funds to and from the Licensee
Gaming Sites (as such term is hereinafter defined) in accordance with the terms
of this Agreement;

(D)                               WHEREAS, CryptoLogic is a party to this
Agreement to guarantee the obligations of the WagerLogic Group;

(E)                                 AND WHEREAS, the Parent is a party to this
Agreement to guarantee the obligations of the Licensee;

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
in this Agreement, the parties hereto agree as set forth below.


--------------------------------------------------------------------------------



1.                                      DEFINITIONS


1.1        DEFINITIONS.  IN THIS AGREEMENT (INCLUDING THE RECITALS HERETO), THE
FOLLOWING TERMS HAVE THE MEANINGS SET FORTH BELOW:

Adjustments means any amounts paid by WagerLogic in relation to Review Fees and
Gaming License Fees.

Affiliate means, in relation to a party, a subsidiary or ultimate holding
company of that party or any other subsidiary of that holding company.

Aggregate End-User Casino Losses means for any period, the aggregate amount
wagered and lost by End-Users during the period through the use of the Licensee
Casinos.

Aggregate End-User Casino Winnings means, for any period, the aggregate amount
won by End-Users during the period through the use of the Licensee Casinos,
excluding Jackpot Winnings.

Bad Debt means bona fide sums owed and not paid by an End-User, including any
Chargebacks applicable to such End-User and player fraud.

Business Day means a day (other than a Saturday or a Sunday) on which banks are
generally open in London for normal business.

Casino Net Losses means, in respect of any period, the difference between
Aggregate End Users Casino Losses and Aggregate End User Casino Winning for such
period.

Certified Random Number Generator means software or hardware that uses a system
clock, or like functioning component, and a generally accepted mathematical
algorithm to generate a random sequence of numbers within a given range, wherein
each generated number describes a number or symbol used in a game outcome.

Chargebacks means the amount of any deposits made by End-Users through ECash
Direct in respect of which the deposited funds are not collected by ECash Direct
from the End-User, including without limitation, as a result of the reversal of
any credit and/or debit card or third party deposit instrument transactions made
through the ECash System pursuant to the instructions of the End-User or the
card issuing or clearing banks or other payment providers, and the amount of any
third party costs of processing Chargebacks.  For greater certainty, Chargebacks
shall not include any penalty, processing fee or other amount charged directly
by ECash Direct to the Licensee which was not incurred by ECash Direct from a
third party.

Confidential Information has the meaning given in Section 9.

2


--------------------------------------------------------------------------------


Controlling Interest means:

(a)                                  the ownership or control (directly or
indirectly) of more than fifty per cent (50%) of the voting share capital of the
relevant entity; or

(b)                                 the ability to direct the casting of more
than fifty per cent (50%) of the votes exercisable at general meetings of the
relevant entity on all, or substantially all, matters; or

(c)                                  the right to veto any board or
shareholders’ resolution or to appoint or remove directors of the relevant
entity holding a majority of the voting rights at meetings of the board on all,
or substantially all, matters.

Custom Client Software Application means the current version of the Software
that has been customized to create the Licensee Poker Rooms and the Licensee
Casinos.

Customization means any customization, development, variation, adaptation or
enhancement of the Software on behalf of the Licensee.

Data means the Financial Data and the Gaming Data.

Defect means any material failure in or in relation to the Software or
WagerLogic System.

Discretionary Credits means discretionary credits granted to End-Users to
encourage good customer relations.

ECash Direct means ECash Direct (UK) Limited, a company registered under the
laws of England, which company is a wholly-owned subsidiary of WagerLogic.

ECash System means the electronic cash settlement system provided by WagerLogic,
through its wholly-owned subsidiary, ECash Direct, for use by the End-Users.

Effective Date means the execution date of this Agreement.

End-User means a visitor who wagers through the Licensee Gaming Sites.

Error Corrections means any and all corrections or fixes made to the Software or
any part of it which are necessary or desirable to correct or remove any
material bug, material malfunction or other Defect therein.

Financial Charges means the third party costs and expenses actually incurred by
ECash Direct or WagerLogic in providing the ECash System for End-Users’
transactions (which, for greater certainty, shall not include any costs and
expenses charged directly by ECash Direct), including, but not limited to:

3


--------------------------------------------------------------------------------


(a)                                  actual credit and debit card processing
fees levied by card issuing or clearing banks and processing fees and related
transaction costs levied by alternative payment providers, including but not
limited to, NETeller, and related financial transaction costs;

(b)                                 third party End-User authentication fees;
and

(c)                                  The costs of the transfer or withdrawal of
funds with respect to End-Users, the Licensee and WagerLogic.

Financial Data means the credit and debit card numbers, bank account numbers,
credit limits, ECash balances and deposit and withdrawal amounts and history of
the End-Users.

Gaming Data means the names, addresses, telephone numbers, e-mail addresses and
gaming history of End-Users.

Gaming License means a license or permission lawfully issued by or under the
authority (directly or indirectly including by way of sub-license) of a
competent authority within any Jurisdictions, permitting the operation of the
Licensee Gaming Sites.

Gaming License Fees means all fees and charges payable in respect of any Gaming
License issued by any Jurisdictions in relation to the Licensee Gaming Sites.

Generic Software Application means that part of the Software that has not been
customized in the creation of the Licensee Gaming Sites.

Go-Live Date means the date on which the WPT Poker Room is operational for
commercial use by an arm’s length End-User.

Good Industry Practices means accepted current computer industry procedures and
protocols and, where applicable, tools and technologies as may be available from
time to time during the term of this Agreement.

Help means End-User help provided by WagerLogic or its Affiliates via telephone,
email or online chat where applicable or available to the End-Users.

Intellectual Property Rights means all rights in inventions, patents,
copyrights, design rights, database rights, trademarks and trade names, service
marks, trade secrets, know-how and other intellectual property rights (whether
registered or unregistered) and all applications for any of them, anywhere in
the world as may be amended from time to time.

Internet Based Gaming Business means a business operated through an internet
website, any part of which offers or contains casino games or poker. 
Notwithstanding the foregoing, , it is expressly agreed that Internet Based
Gaming Business shall not include: (i) websites offering sportsbook, (ii)
websites offering skill

4


--------------------------------------------------------------------------------


games, (iii) casino or poker platforms accessed primarily through interactive
TV, wireless cell-phones, PDA’s or mobile gaming devices (e.g., a cell phone
poker platform with ancillary internet accessibility would not be considered an
Internet Based Gaming Business).

Jackpot Adjustments means the proportionate contribution (as described in the
Progressive Jackpot Agreement set out in Schedule 1) by End-Users to any
WagerLogic progressive jackpot (being a jackpot linked with the Licensee Casinos
and other online virtual casino operated by WagerLogic Licenses) representing
contributions to the progressive jackpot and the reset value.

Jackpot Winnings means the sum paid to End-Users for winning any progressive
jackpot run and managed by WagerLogic, such winnings funded through Jackpot
Adjustments.

Jurisdictions means any Jurisdictions that the parties agree will be the
location of the gaming servers from time to time and which, on the Go-Live Date,
shall be Malta and Curacao.

Licensee Casinos means collectively the WPT Casino and the Casino in Poker;

Licensee Gaming Sites means the Licensee Poker Rooms and the Licensee Casinos

Licensee Poker Rooms means collectively the WPT Poker Room, all Poker Skin Rooms
and all Additional Language Rooms;

Month means a calendar month during the Term of this Agreement and for the first
and last months of the Term, the relevant shorter period.

Net Poker Revenue shall have the meaning attributed to that term in Paragraph
5.2 hereof.

Poker Marketing Fund Contribution means the marketing contribution equal to 4%
of the Poker Revenue to be expended in connection with WagerLogic Centralized
Poker Room marketing initiatives such as Poker Proposition Player Monies,
progressive bad beat jackpots, royal flush promotions, non-specific licensee
tournament events and other programs that may be implemented from time to time.

Poker Proposition Player Monies means money paid to End-Users to create and
maintain tables for play with respect to the Licensee Poker Rooms.

Poker Revenue means the commissions earned by the Licensee Poker Rooms by virtue
of participation by its End Users in Poker games in the WagerLogic Centralized
Poker Room, including without limitation, Poker Tournament House Fees.

5


--------------------------------------------------------------------------------


Poker Room Management Fee means a monthly fee in the amount of USD $7,500 which
is payable to WagerLogic and is reflective of the actual costs associated with
the provision of services by WagerLogic or its Affiliates to the Licensee Poker
Rooms, including, among other things, tournament management, collusion
detection, customer support, and overall Poker room management.

Poker Tournament means a Poker competition between End-Users and end-users of
other WagerLogic licensees that requires the payment of the Poker Tournament
Entry Fee by the End-User prior to participation in the competition.  The End
User may be awarded prizes determined by the game rules specified by WagerLogic
and the WagerLogic licensees (including the Licensee) prior to the commencement
of the competition.

Poker Tournament Entry Fee means the entry fee charged to an End User, net of
any refunds, for the End User to play in a Poker Tournament.

Poker Tournament House Fee means the portion of the Poker Tournament Entry Fee
earned by the house in connection with a Poker Tournament net of any refunds.

Promotional Deposits means amounts credited to an End-User account, at the
direction of Licensee, as part of a program to incentivize further play by the
End-User with the Licensee Poker Room, including Poker Proposition Player Monies
and Discretionary Credits.

Referral Royalties means any payments made to third parties for referrals of
End-Users to the Licensee Poker Room including, without limitation, ordinary
course affiliate royalties and refer a friend schemes.

Review Fees means the sums paid by WagerLogic to arm’s length third party
auditors to audit the Certified Random Number Generator and to review and
monitor payouts from the Licensee Gaming Sites.

Royalties Fees means royalties, license fees or other amounts payable to third
parties dealing at arm’s length with WagerLogic in connection with any license
or other right such third party had granted to WagerLogic in connection with the
development by WagerLogic of any Royalty Games offered in any Licensee Casino.

Royalty Games means WagerLogic Games developed by WagerLogic using intellectual
property rights of third parties dealing at arm’s length with WagerLogic
pursuant to license, royalty or other similar agreements with the said third
parties.

Services means the services provided by WagerLogic and the WagerLogic Parties as
set forth in Section 3.3.

Software means the current object code of the ECash System and internet poker
room computer software, including all modifications, enhancements and additions
thereto, from time to time, including the Generic Software Application and the
Custom Client Software Application and Version Upgrades and Customizations
thereon, together with all related operating manuals and other documentation.

6


--------------------------------------------------------------------------------


Successors and Assigns means any future successor to a party of this Agreement
whether by assignment, amalgamation, combination or merger, provided that any
assignment of this Agreement shall require the consent of the parties hereto, as
per the provisions of Section 14.1 of this Agreement.

Taxes means any taxes or fees levied upon the gross revenues generated by the
Licensee Gaming Sites and required by law in any Jurisdictions to be paid to the
government or appropriate collection or licensing agencies in such
Jurisdictions.

Term means an initial period commencing on the Effective Date, and ending on
June 30, 2010.

Trade Marks means the names and trade names, corporate logos and get up, and any
other symbols, marks or other of Intellectual Property Rights of the WPT Group
used in connection with the operation of the WPT Poker Room, including without
limitation, those listed on Schedule 2 hereto;

Version Upgrades means further version upgrades of the existing Software and
WagerLogic Generic Software Application that are available to the Licensee which
will be provided by WagerLogic from time to time, including all changes to the
WagerLogic poker and casino platforms and further including the rollout for
poker and casino of the WagerLogic’s “Agile” platform, as currently being
developed.

WagerLogic Centralized Poker Room means the shared centralized Poker room
facility for play by play end-users of WagerLogic Licensee, including End Users.

WagerLogic Games means the wagering games provided by WagerLogic and which
comprise the games included in the Licensee Casinos.

WagerLogic Group means WagerLogic and CryptoLogic;

WagerLogic Licensees means third parties licensed by WagerLogic to use the
Software to operate virtual poker rooms from time to time, including the
Licensee.

WagerLogic System means the systems directly or indirectly utilized in the
operation and delivery of the Licensee Gaming Sites, whether licensed through
third party providers or owned by WagerLogic or its Affiliates, including the
related Software.

WPT Group means collectively, the Licensee and the Parent.


1.2        OTHER INTERPRETATIONS.  IN THIS AGREEMENT, ANY REFERENCE, EXPRESS OR
IMPLIED, TO AN ENACTMENT INCLUDES REFERENCES TO:

(a)                                  that enactment as amended, extended or
applied by or under any other enactment before or after this Agreement;

7


--------------------------------------------------------------------------------


(b)                                 any enactment which that enactment re-enacts
(with or without modification); and

(c)                                  Any subordinate legislation made (before or
after this Agreement) under any enactment, including one within (a) or (b).


1.3        WORDS IMPORTING THE SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA;
WORDS DENOTING PERSONS SHALL INCLUDE BODIES CORPORATE AND UNINCORPORATED
ASSOCIATIONS OF PERSONS AND VICE VERSA.


1.4        SECTIONS 1.1 TO 1.3 APPLY UNLESS THE CONTRARY INTENTION APPEARS.


1.5        THE HEADINGS IN THIS AGREEMENT DO NOT AFFECT ITS INTERPRETATION.


1.6        THE SCHEDULES TO THIS AGREEMENT FORM PART OF IT.


1.7        IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
CONTAINED IN THE MAIN BODY OF THIS AGREEMENT AND THE PROVISIONS CONTAINED IN ITS
SCHEDULES, THE PROVISIONS OF THE MAIN BODY OF THIS AGREEMENT SHALL PREVAIL.


1.8        UNLESS OTHERWISE EXPRESSLY STATED, ALL REFERENCES TO AMOUNTS IN THIS
AGREEMENT ARE IN U.S. DOLLARS.


2.                                               TERM


2.1        TERM.  THIS AGREEMENT WILL COMMENCE ON THE EFFECTIVE DATE AND WILL
CONTINUE THROUGHOUT THE TERM (I.E., JUNE 30, 2010).


2.2        MINIMUM REVENUE.  NOTWITHSTANDING ANYTHING HEREIN CONTAINED, IT IS
EXPRESSLY AGREED THAT, IN THE EVENT THAT AT ANY TIME FOLLOWING THE NINE  (9)
 MONTH PERIOD IMMEDIATELY SUBSEQUENT TO THE GO-LIVE DATE (THE “RAMP-UP PERIOD”),
MONTHLY NET REVENUES SHOULD FALL BELOW USD $500,000 IN ANY THREE (3) CONSECUTIVE
MONTHS DURING THE TERM, WAGERLOGIC MAY, SUBJECT TO THE PROVISIONS OF PARAGRAPH
2.3 HEREOF, TERMINATE THIS AGREEMENT ON NINETY (90) DAYS WRITTEN NOTICE TO THE
LICENSEE.


2.3        PAYMENT OF MINIMUM REVENUES.  IN THE EVENT THAT THE PROVISIONS OF
PARAGRAPH 2.2 ABOVE BECOME OPERATIVE, THE LICENSEE MAY PREVENT THE TERMINATION
OF THIS AGREEMENT BY CURING ANY MINIMUM REVENUE SHORTFALL (THE “MINIMUM REVENUE
SHORTFALL”) THROUGH PAYMENT OF THE APPROPIATE AMOUNTS TO WAGERLOGIC, WITHIN
THIRTY (30) DAYS AFER RECEIPT OF NOTICE OF TERMINATION PURSUANT TO SECTION 2.2,
PROVIDED THAT THE AMOUNTS EARNED BY WAGERLOGIC UNDER ARTICLE 5 HEREOF IN RESPECT
OF THE SUBJECT MONTHS SHALL BE CONSIDERED WHEN DETERINING THE AMOUNT PAYABLE BY
THE LICENSEE HEREUNDER.


2.4        LIQUIDITY OF THE WAGERLOGIC POKER ROOM.  NOTWITHSTANDING ANYTHING
HEREIN CONTAINED, IT IS EXPRESSLY AGREED THAT, IN THE EVENT THAT AT ANY TIME

8


--------------------------------------------------------------------------------



DURING THE TERM, AVERAGE DAILY GROSS POKER REVENUE GENERATED THROUGH THE
WAGERLOGIC CENRALIZED POKER ROOM OVER ANY PERIOD OF NINETY (90) CONSECUTIVE DAYS
(WITHOUT REGARD TO THE POKER REVENUE DERIVED BY THE LICENSEE POKER ROOMS) FALLS
BELOW USD $125,000, THE LICENSEE MAY TERMINATE THIS AGREEMENT ON NINETY (90)
DAYS WRITTEN NOTICE TO THE LICENSEE.  WPT SHALL BE ON A MOST FAVORED NATIONS
BASIS WITH REGARDS TO THIS PROVISION.  IF ANY OTHER WAGERLOGIC LICENSEE HAS A
MORE FAVORABLE POSITION, WAGERLOGIC SHALL LET WPT KNOW WITHIN TEN (10) BUSINESS
DAYS OF SIGNING SUCH A DEAL.


3.                                               WAGERLOGIC’S OBLIGATIONS


3.1        SOFTWARE LICENSE.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, WAGERLOGIC HEREBY GRANTS TO THE LICENSEE AN EXCLUSIVE LICENCE TO USE
THE CUSTOM CLIENT SOFTWARE APPLICATION AND A NON-EXCLUSIVE LICENCE TO USE THE
GENERIC SOFTWARE APPLICATION.  WAGERLOGIC FURTHER AGREES IT WILL PERFORM THE
SERVICES SET FORTH HEREIN, THROUGHOUT THE TERM OF THIS AGREEMENT AND IN
CONSIDERATION OF THE SUMS PAID TO IT AS SET FORTH HEREIN.


3.2        POKER DEVELOPMENT.  WAGERLOGIC SHALL BE RESPONSIBLE FOR ALL DESIGN,
PRODUCTION, OPERATION, MAINTENANCE AND UPDATING OF THE LICENSEE POKER ROOMS IN
ACCORDANCE WITH THE FOLLOWING TERMS:

3.2.1        The WPT Poker Room.  WagerLogic shall develop the Custom Client
Software Application to incorporate the WPT Poker Room. Unless otherwise
provided herein, the WPT Poker Room shall be initially an English language WPT
Poker Room, and shall include functionality as to allow End Users to play on
USD, EUROS and Pounds Sterling tables.  Notwithstanding the foregoing, the only
currency in which End Users may make deposits or withdrawls from the WPT Poker
Room shall be USD, unless the parties mutually agree to offer deposits in other
currencies.**

9


--------------------------------------------------------------------------------



**


3.2.2        POKER ROOM DEVELOPMENT FEE. IN CONSIDERATION FOR WAGERLOGIC’S
DEVELOPMENT OF THE WPT POKER ROOM (NOT INCLUDING THE SPECIAL FUNCIONALITY), THE
LICENSEE SHALL PAY WAGERLOGIC A DEVELOPMENT FEE IN THE AMOUNT OF USD $50,000
(THE “WPT POKER ROOM DEVELOPMENT FEE”), ON DELIVERY OF THE GO-LIVE VERSION OF
THE WPT POKER ROOM. FOR THE SPECIAL FUNCTIONALITY, WPT WILL BE BILLED THE
REASONABLE COST OF PROGRAMMING AND CREATING THOSE FEATURES.

10


--------------------------------------------------------------------------------



3.2.3        GO-LIVE DATE.  IT IS EXPRESSLY AGREED THAT WAGERLOGIC SHALL DELIVER
THE GO-LIVE VERSION OF THE WPT POKER ROOM ON OR BEFORE JUNE 14, 2007.  THE
PARTIES AGREE THAT UPON THE GO-LIVE DATE ARRIVING OR BEING ACHIEVED, EACH OF THE
PARTIES SHALL EXECUTE AN ACKNOWLEDGEMENT CONFIRMING THE DATE OF THE GO-LIVE
DATE.  WAGERLOGIC AKNOWLEDGES AND AGREES THAT THE GO-LIVE DATE IS A MATERIAL
ELEMENT OF THIS AGREEMENT AND IS COMMITTED TO TAKING ALL ACTIONS NECESSARY TO
EMPLOY GEO-FILTERING TECHNOLOGY BY THE GO-LIVE DATE AND THROUGHOUT THE TERM OF
THIS AGREEMENT AS SET FORTH IN SECTION 3.6 OF THIS AGREEMENT.  NOTWITHSTANDING
THE FOREGOING, IN THE EVENT THAT THE GO-LIVE DATE CANNOT BE ACHIEVED SOLELY DUE
TO A THIRD-PARTY PROVIDER’S (E.G., DIGITAL ENVOY) FAILURE TO MEET ITS
OBLIGATIONS, THE GO-LIVE DATE WILL BE DELAYED ONLY TO THE EXTENT THAT THE DELAY
CONTINUES TO BE CAUSED SOLELY BY THE THIRD-PARTY PROVIDER.  FURTHERMORE, THE
PARTIES AGREE THAT IN THE EVENT THAT THE DESIGNATED THIRD-PARTY PROVIDER
REQUIRES A CHANGE IN PROTOCOL (OTHER THAN THAT ANTICIPATED AT THE EXECUTION OF
THIS AGREEMENT) BEFORE THE GO-LIVE DATE WHICH MAKES IT IMPOSSIBLE TO MEET THE
ORIGINAL GO-LIVE DATE, WAGERLOGIC SHALL NOT BE DEEMED IN BREACH OF THIS SECTION
3.2.3 PROVIDED THAT IT TAKES ALL ACTIONS NECESSARY TO INSTITUTE THE
GEO-FILTERING (BASED ON THE NEW PROTOCOL) AS SOON AS POSSIBLE.


3.2.4        COOPERATION AND ASSISTANCE.  THE WPT GROUP WILL PROVIDE ANY AND ALL
SUCH REASONABLE ASSISTANCE AS WAGERLOGIC MAY REQUEST FROM TIME TO TIME TO AID
THE DEVELOPMENT OF THE LICENSEE POKER ROOM, AND SHALL BE RESPONSIBLE FOR
PROVIDING ANY AND ALL GRAPHICS TO BE USED IN CONNECTION WITH THE LICENSEE POKER
ROOM.


3.3        POKER SKIN DEVELOPMENT.  WAGERLOGIC HEREBY AGREES THAT IT SHALL
DEVELOP AND DELIVER TO THE LICENSEE ONE (1) ADDITIONAL VIRTUAL POKER ROOM IN
CALENDER 2007, AND UP TO FOUR (4) ADDITIONAL VIRTUAL POKER ROOMS IN CALENDER
2008 (COLLECTIVELY THE “WPT POKER SKINS”), UPON AND SUBJET TO THE FOLLOWING
TERMS AND CONDITIONS:

(a)                                  the WPT Poker Skins shall be delivered with
the same functionality as the WPT Poker Room, save and except for the Special
Functionality;

(b)                                 the WPT Poker Skins shall be branded in such
manner, and using such trade marks, trade names and other intellectual property
as the Licensee may require (the “Poker Skin IP”);

(c)                                  WagerLogic shall deliver each requested WPT
Poker Skin within sixty (60) days of being requested therefor; provided that the
delivery dates for each individual WPT Poker Skin must be a minimum of thirty
(60) days apart from one another; and

(d)                                 On delivery of each WPT Poker Skin, the
Licensee shall pay to WagerLogic a set-up fee equal to USD ($15,000).

11


--------------------------------------------------------------------------------


If WPT does not ask for all of the WPT Poker Skins by the end of calendar 2008,
it may give notice to WagerLogic that it wishes the remaining WPT Poker Skins to
be created later in the Term; provided that no WPT Poker Skin shall be launched
at any time after June 15, 2009..


3.4      CASINO DEVELOPMENT.  WAGERLOGIC SHALL BE RESPONSIBLE FOR THE DESIGN,
PRODUCTION, OPERATION MAINTENANCE AND UPDATING OF THE VARIOUS INTERNET CASINO
PROPERTIES AS OUTLINED BELOW:


3.4.1        THE MINI-CASINO DEVELOPMENT.  WAGERLOGIC HEREBY AGREES THAT, ON OR
PRIOR TO SEPTEMBER 30, 2007, WAGERLOGIC SHALL DEVELOP A SUITE OF FIVE (5) CASINO
STYLE GAMES (AS LISTED IN SCHEDULE 3 HERETO), IN DOWNLOADABLE FORMAT, WHICH
SHALL BE ACCESSIBLE BY END USERS THROUGH THE WPT POKER ROOM (THE “CASINO IN
POKER”).  THE CASINO IN POKER SHALL BE ENGLISH LANGUAGE ONLY, AND SHALL ACCEPT
WAGERS IN USD ONLY, UNLESS THE PARTIES MUTUALLY AGREE TO ACCEPT OTHER
CURRENCIES.  THE PARTIES EXPRESSLY AGREE THAT THEY SHALL ACT REASONABLY AND IN
GOOD FAITH IN NEGOTIATING (HAVING REGARD TO THE NATURE OF THE REQUIRED
FUNCTIONALITY, THE LIMITATIONS AND OBLIGATIONS AND THE DEADLINE UPON WHICH SAME
MUST BE DELIVERED), AS SOON AFTER THE EXECUTION OF THIS AGREEMENT AS IS
REASONABLY POSSIBLE, THE OTHER DETAILED FUNTIONALITY AND SPECIFICATIONS IN
RESPECT OF THE CASINO IN POKER THE LICENSEE MAY, AT ITS SOLE OPTION, REQUEST
THAT THE CASINO IN POKER BE BRANDED WITH THE TRADEMARKS OR BE DELIVERED IN AN
UNBRANDED FORMAT.  IT IS EXPRESLY AGREED THAT, AT THE LICENSEE’S OPTION, THE WPT
POKER SKINS SHALL EITHER (I) NOT INCLUDE FUNCTIONALITY ALLOWING THE END USERS
THEREOF TO ACCESS THE CASINO IN POKER; OR (II) ALLOWING THE END USERS THEREOF TO
ACCESS THE WPT POKER SKINS THE CASINO IN POKER; PROVIDED THAT IT IS EXPRESSLY
AGREED THAT WAGERLOGIC SHALL NOT BE REQUIRED TO RE-BRAND THE CASINO IN POKER
WITH THE TRADEMARKS, TRADENAMES ASSOCIATED WITH THE WPT POKER SKINS, AND THE
CASINO IN POKER ACCESSABLE VIA EACH WPT POKER SKIN SHALL BE IDENTICAL TO THE
CASINO IN POKER ACCESSIBLE VIA WPT POKER ROOM.  NOTWITHSTANDING ANYTHING
CONTAINED IN THE JACKPOT AGREEMENT ATTACHED AS SCHEDULE 1 HERETO, THE ONLY
JACKPOT GAMES INCLUDED IN THE CASINO IN POKER SHALL BE THOSE LISTED IN SCHEDULE
3 HERETO, AND IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE PROVISIONS OF THE
BODY OF THIS AGREEMENT AND SCHEDULE 3 HERETO, THE PROVISIONS OF THE BODY OF THIS
AGREEMENT SHALL GOVERN.


3.4.2        FULL CASINO DEVELOPEMNT.  THE LICENSEE SHALL HAVE THE OPTION (THE
“FULL CASINO OPTION”), EXERCISABLE IN WRITING AT ANY TIME PRIOR TO JULY 1, 2008
AND PROVIDED THAT THE LICENSEE IS NOT IN MATERIAL DEFAULT HEREUNDER AT THE TIME
OF EXERCISE, TO REQUIRE THAT WAGERLOGIC DELIVER TO THE LICENSEE, A FULL SCALE
DOWNLOADABLE INTERNET CASINO WITH A STANDARD SUITE OF WAGERLOGIC GAMES (THE “WPT
CASINO”) HAVING REGARD TO THE SUITE OF GAMES OFFERED TO OTHER WAGERLOGIC
LICENSEES OF SIMILAR SIZE AND QUALITY AND WHO LICENSE WAGERLOGIC’S INTERNET
CASINO SOFTWARE.  IN THE EVENT THAT THE LICENSEE EXERCISES ITS OPTION IN RESPECT
OF THE WPT CASINO, WAGERLOGIC SHALL

12


--------------------------------------------------------------------------------



DEVELOP THE WPT CASINO UPON AND SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:

(a)                                  on or prior to the exercise date of the
Full Casino Option, the Licensee shall provide WagerLogic with the detailed
functionality and specifications which it proposes in respect to the WPT Casino,
and thereafter the parties shall negotiate in good faith, and acting reasonably
(having regard to the nature of the required functionality and the deadline upon
which same must be delivered), with a view to setting mutually agreeable
detailed specifications for the WPT Casino as soon after the exercise of the
Full Casino Option as is reasonably possible.  Provided that WagerLogic has in
fact negotiated in good faith and acted reasonably, WagerLogic’s obligation to
deliver the WPT Casino is contingent upon the parties reaching agreement on the
detailed specifications thereof as outlined above.

(b)                                 The WPT Casino shall be delivered within
three (3) months of the settlement of detailed functionality and
specifications.  Upon delivery of the WPT Casino, the WPT Casino shall replace
the Casino in Poker in the WPT Poker Room as the casino property accessible by
End Users of the WPT Poker Room.


3.5                                          DEVELOPMENT OF NEW LANGUAGES.  AT
ANY TIME DURING THE TERM, THE LICENSEE MAY REQUEST THAT WAGERLOGIC DELIVER THE
WPT POKER ROOM IN ANY LANGUAGE (IN ADDITION TO THE ENGLISH LANGUAGE DELIVERED ON
THE GO LIVE DATE) IN WHICH WAGERLOGIC HAS DELIVERED A VIRTUAL POKER ROOM TO
ANOTHER WAGERLOGIC LICENSEE (AN “ADDITIONAL LANGUAGE POKER ROOM”).  EACH
ADDITIONAL LANGUAGE ROOM SHALL INCLUDE ALL FUNCTIONALITY INCLUDED WITH THE WPT
POKER ROOM (SAVE AND EXCEPT FOR THE SPECIAL FUNCTIONALITY).  IN THE EVENT
LICENSEE WISHES ANY ADDITIONAL LANGUAGE ROOM TO INCLUDE THE SPECIAL
FUNCTIONALITY, WAGERLOGIC SHALL PRESENT TO LICENSEE AN ESTIMATE OF COSTS RELATED
TO ACHIEVING THE SAME.  IN THE EVENT LICENSEE INSTRUCTS WAGERLOGIC TO PROCEED
WITH THE CREATION OF SUCH ADDITIONAL LANGUAGE POKER ROOM, THE LICENSEE SHALL PAY
ALL REASONABLE AND ACTUAL COSTS AND EXPENSES OF WAGERLOGIC INCURRED IN ACHIEVING
SAME.  IN ADDITION, IT IS EXPRESSLY AGREED THAT THE ONLY CASINO IN POKER
ACCESSIBLE BY AN END USER OF AN ADDITIONAL LANGUAGE POKER ROOM SHALL BE AN
ENGLISH LANGUGE VERSION ONLY.


3.6        SERVICES.  WAGERLOGIC WILL PROVIDE THE LICENSEE WITH THE FOLLOWING
SERVICES IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  WAGERLOGIC SHALL :

(a)                                  provide and manage the WagerLogic System;

(b)                                 provide all implementation services required
to implement the Software to the degree necessary in order that the Licensee
Gaming Sites become operational;

13


--------------------------------------------------------------------------------


(c)                                  procure all necessary related
telecommunications equipment, software licences and services on behalf of the
Licensee;

(d)                                 provide all necessary technical support for
the WagerLogic System including both general computer software and hardware
support as required, Error Corrections and Version Upgrades;

(e)                                  maintain separate End-User accounts for
each End-User;

(f)                                    process all End-User transactions in
connection with the Licensee Gaming Sites;

(g)                                 provide a system of accounting and reporting
to the Licensee, including but not limited to affiliate and marketing data;

(h)                                 deliver the Generic Software Application and
the Custom Client Software Application;

(i)                                     provide the Help consistent with the
Good Industry Practices for the online gaming industry.  In performing the Help
function, WagerLogic shall be entitled to settle in its discretion all End User
disputes claiming an amount not to exceed Two Thousand Dollars ($2,000),
individually, or five Percent (5%) of the Net Revenues for any calendar year, in
the aggregate.  The settlement of all other claims and disputes shall be subject
to the approval of Licensee;

(j)                                     provide an amount of data storage and
processing capacity adequate to accommodate the data storage and processing
needs of the Licensee Gaming Sites, the WagerLogic System and the ECash System;

(k)                                  At Licensee’s request, assist in the
marketing and migration of players from Licensee’s Parent Company site (operated
through WagerWorks) to the extent reasonable, provided that such assistance
shall be only to the degree that such migration would not delay the go-live date
of the WPT Poker Room. For greater certainty, it is expressly agreed that
WagerLogic shall not be required, in fulfilling its obligations under this
subparagraph 3.6(k), to perform a database conversion or other technical
solution related to the migration of players from the WagerWorks site to the
WagerLogic Centralized Poker Room;

(l)                                     Deliver monthly accounting settlement
statements and payments due to Licensee no later than twenty-one (21) days after
the end of each Month, in the same manner as is provided to all other similar
WagerLogic Licensees;

14


--------------------------------------------------------------------------------


(m)                               Provide Licensee access to XML, data dump, or
API for reporting purposes, (i.e., Business Objects via data warehouse), in the
same manner as is provided to all other similar WagerLogic Licensees;

(n)                                 To employ a system of geo-filtering upon
registration of End-Users at not additional costs to Licensee.

(o)                                 To allow Licensee to employ and to
incorporate into the Licensee Gaming Sites a post-registration system of
geo-filtering by the Go-Live Date and throughout the Term of the Agreement, such
system specifications to be determined in the sole discretion of the Licensee,
provided that Licensee shall bare the actual costs of employing the third-party
post-registration geo-filtering system unless or until such post-registration
geo-filtering system is made available to other WagerLogic Licensees as part of
the WagerLogic System.

(Collectively, the “Services”).


3.7        STANDARDS OF PERFORMANCE.  WAGERLOGIC SHALL PERFORM ITS OBLIGATIONS
(INCLUDING ALL SERVICES) UNDER THIS AGREEMENT AT ALL TIMES NECESSARY TO ENSURE A
SATISFACTORY GAMING EXPERIENCE IS DELIVERED TO END-USERS OF THE LICENSEE GAMING
SITES.  WAGERLOGIC SHALL PROVIDE THE FOLLOWING MINIMUM STANDARDS OF PERFORMANCE:

(a)                                  Subject to Section 3.4(f), take all
reasonable measures to ensure performance of the Licensee Gaming Sites with the
same due care it exercises in respect of other WagerLogic sites, including at a
minimum, the availability of the Licensee Gaming Sites of at least ninety-eight
and one half percent (98.5%) per month as averaged over any one month period
(“Expected Minimum Service Levels”);

(b)                                 Respond to and use its reasonable efforts to
cure Defects within fourteen (14) days of receiving notice of such Defect
provided if the Defect is the failure of the WagerLogic System to the degree
which renders the Licensee Gaming Sites severely impaired , the cure period
shall be three (3) days.

(c)                                  Use its best efforts to maintain the
security of the WagerLogic System, ECash System, the Licensee Gaming Sites and
the Data at all times including implementing all available technology consistent
with Good Industry Practices to prevent unauthorized access, use or fraud in
relation to the foregoing;

(d)                                 Diligently and promptly co-operate fully
with the Licensee or competent law enforcement agencies, as the case may be, in
investigating and responding to any notified or observed

15


--------------------------------------------------------------------------------


incident of unauthorized or suspected unauthorized access, use or fraud in
relation to the WagerLogic System, the ECash System, or the Licensee Gaming
Sites;

(e)                                  Use its best efforts to ensure that
End-User accounts are at all times kept completely accurate and up to date by
reference to their activity within the Licensee Gaming Sites and that the
interfaces and communications between the Licensee Gaming Sites and ECash System
ensure timely and accurate transmission of Data; and

(f)                                    Take all reasonable measures to reinstate
Expected Minimum Service Levels if the services provided under this Agreement
are temporarily disrupted because of internet failure, power failure, hardware
failure, supplier failures, or acts of God (“Temporary Disruptions”).


3.8        MODIFICATIONS.  WAGERLOGIC MAY MODIFY ASPECTS OF THE WAGERLOGIC
SYSTEM WITHOUT THE PRIOR WRITTEN APPROVAL OF THE LICENSEE, PROVIDED THAT ANY
SUCH MODIFICATION (1) WILL NOT IMPACT THE STANDARDS OF PERFORMANCE SET FORTH IN
THIS SECTION 3, AND (2) WILL NOT HAVE A MATERIAL NEGATIVE IMPACT OR CAUSE
UNREASONABLE DISRUPTION TO THE WAGERLOGIC SYSTEM OR THE PROVISION OF THE
SERVICES.  WHEREEVER POSSIBLE, HAVING REGARD TO THE CIRCUMSTANCES SURROUNDING
THE MODIFICATION, WAGERLOGIC SHALL GIVE NOT LESS THAN 48 HOURS WRITTEN NOTICE
PRIOR TO THE EFFECTIVE DATE OF ANY MODIFICATION TO THE WAGERLOGIC SYSTEM, UNLESS
THE MODIFICATION IS REQUIRED ON AN EMERGENCY BASIS, IN WHICH CASE IT MAY BE
IMPLEMENTED WITHOUT NOTICE.


3.9        ALTERNATIVE JURSIDICTIONS.  IF WAGERLOGIC REASONABLY DETERMINES IN
GOOD FAITH THAT, DUE TO ANY CHANGE IN THE REGULATORY OR FISCAL ENVIRONMENT IN
WHICH WAGERLOGIC OPERATES, IT BECOMES NECESSARY FOR WAGERLOGIC TO LOCATE OR
LICENSE THE GAMING SERVERS RELATED TO THE WAGERLOGIC SYSTEM IN A JURSIDICTION
LISTED ON SCHEDULE 4 IN REPLACEMENT OF, OR IN ADDITION TO, THE JURSIDICTIONS
(THE “ALTERNATIVE JURSIDICTIONS”), THE WPT GROUP SHALL COOPERATE WITH WAGERLOGIC
TO OBTAIN, AT THE LICENSEES’ SOLE COST, ALL NECESSARY LICENSES AND CONSENTS
REQUIRED IN THE ALTERNATIVE JURSIDICTIONS IN ORDER TO CARRY ON THE BUSINESS OF
THE LICENSEE GAMING SITES AND TO COMPLY WITH THE PROVISIONS OF THIS AGREEMENT.
ANY ALTERNATIVE JURSIDICTIONS NOT LISTED ON SCHEDULE 4 SHALL REQUIRE THE
LICENSEE’S WRITTEN CONSENT, ACTING REASONABLY.  IT IS EXPRESSLY ACKNOWLEDGED
THAT CERTAIN NON-GAMING RELATED DATA ASSOCIATED WITH THE LICENSEE GAMING SITES
WILL BE HOSTED ON SERVERS LOCATED IN IRELAND, AS MORE PARTICULARLY DESCRIBED IN
SCHEDULE 5 HERETO (THE “NON-GAMING DATA”).  WAGERLOGIC MAY, IN ITS SOLE
DISCRETION, MOVE THE HOSTING OF THE SAID NON-GAMING DATA TO ANY JURSIDICTIONS AS
IT MAY DETERMINE, IN THE EVENT THAT WAGERLOGIC IN GOOD FAITH BELIEVES SUCH MOVE
IS IN THE BEST INTERESTS OF ALL WAGERLOGIC LICENSEES, INCLUDING THE LICENSEE.


3.10      SAS 70 REPORT.  ON AN ANNUAL BASIS, WAGERLOGIC SHALL, AT THE
LICENSEE’S SOLE COST AND EXPENSE (PROVIDED THAT, IN THE EVENT THAT THE REPORT IS

16


--------------------------------------------------------------------------------



PROVIDED TO OTHER WAGERLOGIC LICENSEES, THE COST SHALL BE SHARED EQUALLY BY ALL
LICENSEES) HAVE AN INTERNATIONALLY KNOWN PUBLIC ACCOUNTING FIRM PERFORM AN
INDEPENDENT THIRD PARTY ATTESTATION REPORT (I.E., AN AICPA SAS 70 TYPE II,
SYSTRUST, AGREED UPON PROCEDURES, CUSTOM ATTESTATION REPORT ON MANAGEMENT
ASSERTIONS ETC.) TO CONFIRM THAT ITS:


(A)                                  SOFTWARE SYSTEM HAS APPROPRIATE PHYSICAL
AND LOGICAL CONTROLS IN PLACE TO PREVENT THE ORIGINATION OR PLACING OF BETS FROM
ANY PHYSICAL OR VIRTUAL LOCATION WITHIN THE UNITED STATES OF AMERICA; AND


(B)                                 INTERNAL CONTROL SYSTEM HAS APPROPRIATE
PROCESSES AND CONTROLS IN PLACE TO PROVIDE REASONABLE ASSURANCE THAT THE
AFOREMENTIONED PHYSICAL AND LOGICAL CONTROLS OPERATE PROPERLY ON A CONTINUOUS
BASIS.


3.11      AUDITING.  WAGERLOGIC WILL KEEP AND MAINTAIN FULL, COMPLETE AND
ACCURATE BOOKS OF ACCOUNT AND RECORDS COVERING ALL TRANSACTIONS RELATING TO THIS
AGREEMENT IN SUFFICIENT DETAIL TO ENABLE THE PAYMENTS PAYABLE HEREUNDER TO BE
DETERMINED AND VERIFIED.  WAGERLOGIC SHALL PERMIT SUCH RECORDS TO BE EXAMINED
FROM TIME TO TIME (UP TO A PERIOD OF NOT LESS THAN THREE (3) YEARS AFTER THE
EXPIRATION OR TERMINATION OF THIS AGREEMENT) BY AUTHORIZED REPRESENTATIVES OF
LICENSEE, INCLUDING SUCH INDEPENDENT AUDITORS AS LICENSEE MAY DESIGNATE, DURING
USUAL BUSINESS HOURS, TO VERIFY TO THE EXTENT NECESSARY THE OPERATION AND
MAINTENANCE OF THE LICENSEE GAMING SITES AND THE PAYMENTS REQUIRED HEREUNDER,
AND LICENSEE AND ITS REPRESENTATIVES SHALL USE REASONABLE EFFORTS TO MINIMIZE
ANY DISRUPTIONS TO WAGERLOGICS’ BUSINESS.  PROMPT ADJUSTMENT SHALL BE MADE BY
WAGERLOGIC TO COMPENSATE FOR ANY ERRORS OR OMISSIONS DISCLOSED BY SUCH
EXAMINATION.  IF THE ADJUSTMENT IS MORE THAN FIVE PERCENT (5%) OF LICENSEE NET
REVENUE IN THE LICENSEE’S FAVOR, THEN THE OUT-OF-POCKET COSTS OF SUCH
EXAMINATION SHALL BE BORNE BY WAGERLOGIC, AND FAILING WHICH, THE SAID COSTS
SHALL BE BORNE BY THE LICENSEE.  SUCH RECORDS SHALL BE MAINTAINED BY WAGERLOGIC
FOR A PERIOD OF NOT LESS THAN THREE (3) YEARS FOLLOWING THE EXPIRATION OR
TERMINATION OF THIS AGREEMENT.


4.                                               REPRESENTATIONS, WARRANTIES AND
COVENANTS


4.1        WAGERLOGIC.  WAGERLOGIC REPRESENTS, WARRANTS AND COVENANTS:

(a)                                  It will supply and be fully responsible for
the day-to-day management of the WagerLogic System, without limiting any other
party’s responsibility for performing any obligations it has pursuant to any
Gaming Licence it holds;

(b)                                 It will ensure that the WagerLogic System
will at all times (both before and after the issue of a Gaming Licence) satisfy
the regulatory requirements in the Jurisdictions with respect to such platforms
and facilities (including without limitation

17


--------------------------------------------------------------------------------


technical and mathematical requirements with respect to the operation of the
platform and facilities and banking and money laundering legislation);

(c)                                  It will provide assistance to the Licensee
to ensure that the Licensee is lawfully licensed to offer the Licensee Gaming
Sites from any Jurisdictions;

(d)                                 It will provide the Licensee with Help 365
days a year in accordance with Good Industry Practices;

(e)                                  On the written request of the Licensee, it
will provide to the Licensee no more than once annually, all management and
financial information necessary to enable the Licensee to verify all revenues
and costs as described herein;

(f)                                    It will promptly cure any Defects in the
WagerLogic System that cause the WagerLogic System to fail the Standards of
Performance in Section 3.4;

(g)                                 Neither its performance of this Agreement
nor the use of the WagerLogic System by the Licensee in accordance with this
Agreement will infringe the rights of any other person;

(h)                                 It is duly incorporated and existing under
the laws of the Jurisdictions of its incorporation and duly authorized to enter
into and perform this Agreement;

(i)                                     It has full legal right, power and
authority to enter into this Agreement and perform its obligations under this
Agreement;

(j)                                     It will at all times comply with all
relevant laws in the Jurisdictions of its incorporation and in any Jurisdictions
applying to its performance of this Agreement;

(k)                                  Neither the execution of this Agreement,
nor the performance of its obligations hereunder, shall cause WagerLogic to
breach any of its obligations under agreements with third parties;

(l)                                     It will use all reasonable skill and
care in performing its obligations in this Agreement;

(m)                               It will ensure that the Licensee Gaming Sites
use a Certified Random Number Generator which provides a normally distributed
series of unpredictable random numbers;

(n)                                 The Data shall be used only for the purposes
of carrying out its obligations under this Agreement and for no other purpose
and it shall not be provided to any unauthorized third party except

18


--------------------------------------------------------------------------------


in accordance with this Agreement.  This sub-section (n) shall survive the
expiration or termination of this Agreement;

(o)                                 It will at all times maintain all necessary
third party software licences to enable the Licensee to access the reports
contemplated by Section 5.5;

(p)                                 It will not use the Trademarks and the Poker
Skin IP or Special Functionality in any way other than as licensed or prescribed
hereunder (including sublicensing to third parties or beyond the Term of this
Agreement).

(q)                                 At the Licensee’s own cost, it will cause
the board of directors of the WagerLogic and CryptoLogic to submit to a probity
review to be performed by a mutually agreed upon probity service (the “Probity
Service”) on behalf of Licensee by submitting completed probity forms as the
Probity Service may require, together with such other information as may be
reasonably requested in the probity review process. Thereafter at the reasonable
request of Licensee, WagerLogic shall cause such further key personnel of the
Licensee to submit to probity review at Licensee’s cost.

(r)                                    That it will make available to the
Licensee a non-downloadable version of the Licensee Poker Rooms as and when same
becomes available to WagerLogic Licensees.


4.2  THE WPT GROUP.  THE WPT GROUP HEREBY JOINTLY AND SEVERALLY REPRESENT,
WARRANT AND COVENANT:

(a)                                  The Licensee will, at its own cost, be
responsible for the content of any areas forming part of the Custom Client
Software Application which require the Licensee material;

(b)                                 They shall permit WagerLogic to use the
Trade Marks and the Poker Skin IP on a world-wide, royalty free basis and the
related Intellectual Property Rights of or held by the WPT Group in connection
with fulfilling its obligations under this Agreement;

(c)                                  The Licensee will, at its own cost, hold at
all times from and after the Go-Live Date of any Licensee Gaming Site, a valid
Gaming Licence in respect of the Licensee Gaming Sites, in each Jurisdiction, a
certified copy of which shall be provided to WagerLogic on request, and be
responsible for performing such acts pursuant to any such Gaming Licence and
shall forthwith notify WagerLogic of any threatened termination of same;

19


--------------------------------------------------------------------------------


(d)                                 The Licensee will pay all government fees,
Taxes and gaming duties incurred in relation to the provision of the Licensee
Gaming Sites by WagerLogic;

(e)                                  They will comply with all relevant laws in
their performance of this Agreement;

(f)                                    The Licensee is duly incorporated and
existing under the laws of the Jurisdictions of its incorporation and duly
authorized to enter into and perform this Agreement;

(g)                                 They have full legal right, power and
authority to enter into this Agreement and perform their obligations under this
Agreement;

(h)                                 They will at all times comply with all
relevant laws in the Jurisdictions of their incorporation and in any
Jurisdictions;

(i)                                     Neither the execution of this Agreement
nor the performance of their obligations hereunder, shall cause the WPT Group to
breach any of its obligations under agreements with third parties;

(j)                                     They shall use all reasonable skill and
care in performing their obligations under this Agreement;

(k)                                  As of the Go-Live Date of this Agreement,
the Licensee is the holder of, and will during the Term continue to hold, a
valid Gaming Licence issued in the Jurisdictions to operate the WPT Poker Room,
and it will comply at all times with the terms and condition contained therein. 
Prior to launching any other Licensee Gaming Site, the Licensee will be, and
will during the Term continue to hold, a valid Gaming License issued in the
jurisdictions from which they are operated to operate the said Licensee Gaming
Site;

(l)                                     The use by WagerLogic of the Trade Marks
and the Poker Skin IP in accordance with this Agreement will not infringe the
Intellectual Property Rights of any third party;

(m)                               The Licensee will use reasonable efforts to
observe and comply in all material respects with all rules and regulations
applicable to the Licensee  (including internet codes of practice or conduct),
now existing or which may hereafter be enacted, regarding the transmission,
content or advertising of the Licensee Gaming Sites;

(n)                                 Except as expressly provided in this
Agreement, the Licensee will not sell, sub-license, transfer, assign or
otherwise dispose of or publish, disclose, display or otherwise make available
to

20


--------------------------------------------------------------------------------


any third party, any portion of the WagerLogic System or the Services;

(o)                                 They will not sub-contract their obligations
under this Agreement without the consent of WagerLogic;

(p)                                 By itself and/or through its sub-contractors
or Affiliates, the Licensee has, and throughout the term of this Agreement, to
the best of its knowledge will have all the necessary technology, licences,
authority, capital, and qualified personnel to perform its obligations hereunder
in the Jurisdictions;

(q)                                 At WagerLogic’s own cost, it will cause the
board of directors of the Licensee and the Parent to submit to a probity review
to be performed by KPMG or other mutually agreed upon probity service (the
“Probity Service”) on behalf of WagerLogic by submitting completed probity forms
as the Probity Service may require, together with such other information as may
be reasonably requested in the probity review process. Thereafter at the
reasonable request of WagerLogic, the Licensee shall cause such further key
personnel of the Licensee to submit to probity review at WagerLogic’s cost; and

(a)                                  The WPT Group will submit any information
as may be reasonably requested by a recognized government authority in
connection with any probity review process related to the Jurisdictions or any
Alternative Jurisdiction.


5.                                               PAYMENTS


5.1        ECASH SYSTEM.  FROM AND AFTER THE GO-LIVE DATE THE PARTIES
ACKNOWLEDGE THAT ECASH DIRECT IS OPERATING THE ECASH SYSTEM AND WILL BE IN
POSSESSION OF THE NET REVENUES WHICH SHALL BE CLEARLY IDENTIFIABLE AT ALL TIMES
AND HELD FOR THE BENEFIT OF THE LICENSEE AND WAGERLOGIC. THE ECASH SYSTEM SHALL
ENSURE THAT ALL END-USERS AGREE TO THE END-USER TERMS AND CONDITIONS OF USE OF
THE LICENSEE GAMING SITES AS ECASH DIRECT AND THE LICENSEE MAY FROM TIME TO TIME
MUTUALLY AGREE.


5.2        NET REVENUE.


5.2.1        DEFINED.  FOR THE PURPOSES OF THIS AGREEMENT, DURING THE TERM “NET
REVENUE” SHALL BE CALCULATED BY TAKING THE AGGREGATE AMOUNT OF POKER REVENUE AND
CASINO NET LOSSES REALIZED DURING ANY PARTICULAR PERIOD, AND DEDUCTING THE POKER
MARKETING RECOVERY FUND CONTRIBUTION (SOLELY FROM POKER REVENUE), ROYALTY FEES,
THE FINANCIAL CHARGES, BAD DEBT (INCLUDING CHARGEBACKS) AND TAXES INCURRED OR
GENERATED DURING THE SAID PERIOD.


5.2.2        WAGERLOGIC NET REVENUES.  IN RESPECT OF THE NET REVENUE GENERATED
DURING EACH MONTH OF THE TERM, WAGERLOGIC SHALL BE ENTITLED TO RECEIVE

21


--------------------------------------------------------------------------------



THE FOLLOWING PORTION OF THE NET REVENUE (COLLECTIVELY REFERRED TO AS
“WAGERLOGIC NET REVENUES”):

i.                                          Twenty-two (22%) percent of the
first $150,000 of Net Revenue generated during the Month;

ii.                                       Twenty-one (21%) percent of the Net
Revenue between $150,000 and $500,000, generated during the Month;

iii.                                    Twenty (20%) percent of the Net Revenue
in excess of $500,000 generated during the Month.


5.2.3        LICENSEE NET REVENUES.  FOR PURPOSES OF THIS AGREEMENT, ALL NET
REVENUE THAT IS NOT WAGERLOGIC NET REVENUE SHALL BE REFERRED TO AS “LICENSEE NET
REVENUES.”  AFTER PAYMENT OF ALL AMOUNTS DUE TO WAGERLOGIC PURSUANT TO SECTION
5.2.2, THE REMAINING LICENSEE NET REVENUE SHALL BE DISTRIBUTED AS FOLLOWS:

(a)                                  ECash Direct shall deduct from the Licensee
Net Revenue the amount of all Promotional Deposits,  , Poker Room Management
Fees, Referral Royalties, Jackpot Adjustments and Adjustments issued or incurred
in the subject Month;

(b)                                 ECash Direct shall pay to WagerLogic the
Jackpot Adjustments and the Adjustments, and upon such deduction WagerLogic
shall be responsible for discharging any liabilities to third parties associated
therewith;

(c)                                  ECash Direct shall pay to WagerLogic the
Poker Room Management Fees, which shall be retained by WagerLogic as fees earned
hereunder;

(d)                                 ECash Direct shall retain all amounts in
respect to Promotional Deposits and upon such deduction shall be responsible for
discharging all obligations to End Users in connection therewith;

(e)                                  ECash Direct shall pay all Referral
Royalties directly to the third parties who have earned same.


5.2.4        FINANCIAL CHARGES AND POKER MARKETING FUND CONTRIBUTION.  UPON
BEING DEDUCTED FROM NET REVENUE AS DESCRIBED IN PARAGRAPH 5.2.1 ABOVE, THE
AMOUNT OF ALL FINANCIAL CHARGES AND POKER MARKETING FUND CONTRIBUTION SHALL BE
PAID BY ECASH DIRECT TO WAGERLOGIC. WAGERLOGIC SHALL BE RESPONSIBLE FOR
DISCHARING ANY LIABILITIES TO THIRD PARTIES ASSOCIATED WITH THE FINANCIAL
CHARGES AND SHALL EXPEND THE POKER MARKETING FUND CONTRIBUTION IN ACCORDANCE
WITH ITS SPECIFIED PURPOSE.

22


--------------------------------------------------------------------------------



5.3        MINIMUM GUARANTEES.  NOTHWITHSTANDING ANYTHING HEREIN CONTAINED, THE
LICENSEE HEREBY PROVIDES TO WAGERLOGIC THE FOLLOWING REVENUE GUARANTEES (ALL
AMOUNTS PAID TO WAGERLOGIC UNDER THIS PARAGRAPH 5.3 ARE HEREINAFTER REFERRED TO
AS THE “MINIMUM GUARANTEE AMOUNTS”):

(a)                                  Upon WagerLogic developing a Poker Skin
Room, the Licensee hereby guarantees that from and after the go-live date of the
said Poker Skin Room, the said poker room shall generate Poker Revenue in the
minimum amount of USD $50,000 per Month, (the “Poker Room Minimum”).  In the
event that during any Month of the Term, a Poker Skin Room fails to generate an
amount of Poker Revenue equal to the Poker Room Minimum, it is expressly agreed
that, when calculating WagerLogic’s entitlement under Paragraph 5.2.2 hereof,
each Poker Skin Room which has failed to generate revenue equal to the Poker
Room Minimum, shall be deemed to have generated Poker Revenue equal to the Poker
Room Minimum.  Notwithstanding the forgoing, the Poker Room Minimum shall
terminate in the event that Licensee provides WagerLogic a notice of
cancellation of a particular Poker Skin and WagerLogic shall no longer be
required to provide operations for PokerSkin for the rest of the Term;

(b)                                 Upon WagerLogic developing an Additional
Language Poker Room, the Licensee hereby guarantees that from the go-live date
of the said Additional Language Poker Room, WagerLogic shall earn minimum annual
licensee revenue under Paragraph 5.2.2 and attributable to the said Additional
Language Poker Room equal to USD $200,000 (the “Minimum Language Fee”).  In the
event that during any Month of the Term, WagerLogic fails to earn a minimum
Monthly licensee fee under Paragraph 5.2.2 and attributable to the Additional
Language Poker Room equal to USD $21,000, WagerLogic shall be entitled to
receive the shortfall out of the Licensee Net Revenues for the Month; provided
that any monthly payments made under this subparagraph (b) shall be subject to
annual adjustment, and any over-payment of amounts in respect of the Minimum
Language Fee shall be reimbursed to the Licensee as soon after the annual review
as is reasonably possible.  The Licensee’s obligations under this Paragraph
5.3(b) shall be subject to the following:

i.                              The Licensee shall have no minimum guarantee
obligations in respect of an Additional Language Poker Room in respect of any
period subsequent to the one year anniversary date of the go-live date of the
subject Additional Language Poker Room;

ii.                           From and after the time that WagerLogic completes
its software platform upgrade known as “Agile” to such

23


--------------------------------------------------------------------------------


degree as to allow for the delivery of additional languages to WagerLogic
Licensees as part of WagerLogic’s basic internet poker room software package,
any languages requested by the Licensee which are launched at least Three (3)
months prior to, or at any time after the subject Agile upgrade, shall not, from
and after the launch of the subject Agile upgrade, be subject to a minimum
guarantee or any extra charges hereunder, it being acknowledged and agreed that
WagerLogic shall provide Licensee with at least Three (3) Months advanced notice
before the launch of the Agile upgrade;

(c)                                  Upon delivery of the Casino in Poker, the
licensee hereby guarantees that from and after the go-live of the Casino in
Poker, WagerLogic shall earn minimum annual license revenue under Paragraph
5.2.2 and derived from the Casino in Poker equal to USD $500,000 (the “Annual
Casino in Poker Minimum”).  In the event that during any calendar quarter of the
Term, WagerLogic fails to earn minimum license revenue under Paragraph 5.2.2 and
derived from the Casino in Poker equal to USD $125,000.00, WagerLogic shall be
entitled to receive the shortfall out of the future Licensee Net Revenues;
provided that any overpayment of amounts in respect of the Annual Casino in
Poker Minimum shall be reimbursed to the Licensee as soon after the annual
review as is reasonably possible.

(d)                                 Upon delivery of the WPT Casino, the
Licensee shall have no further liability under subparagraph (c) above in respect
of any period from and after the go-live date of the WPT Casino.  From and after
the go-live date of the WPT Casino, the Licensee hereby guarantees that
WagerLogic shall earn annual license revenue under Paragraph 5.2.2 and derived
from the WPT Casino equal to USD $2,500,000 (the “Annual WPT Casino Minimum”). 
In the event that during any calendar quarter during the Term, WagerLogic fails
to earn minimum license revenue under Paragraph 5.2.2 and derived from the WPT
Casino equal to USD $625,000 WagerLogic shall be entitled to receive the
shortfall out of future Licensee Net Revenues; provided that this subparagraph
(d) shall be subject to annual adjustment, and any over-payment of amounts in
respect of the Annual WPT Casino Minimum shall be reimbursed to the Licensee as
soon after the annual review as is reasonably possible.


5.4                                          DISTRIBUTION.  FROM AND AFTER THE
GO-LIVE DATE, WAGERLOGIC SHALL CAUSE ECASH DIRECT TO CALCULATE NET REVENUE
REALIZED FOR EACH MONTH DURING THE TERM ON A MONTHLY BASIS AND, SUBJECT TO THE
PROVISIONS OF SECTION 5.6 BELOW,

24


--------------------------------------------------------------------------------



SHALL DISTRIBUTE TO EACH OF WAGERLOGIC AND THE LICENSEE THE PORTION OF NET
REVENUE EACH PARTY IS ENTITLED TO UNDER  SECTION 5.


ALL DISTRIBUTIONS PURSUANT TO SECTION 5 FOR A GIVEN CALENDAR MONTH SHALL BE DUE
(AND THE ASSOCIATED ELECTRONIC TRANSFER OF FUNDS SHALL BE RECEIVED AND EFFECTIVE
FOR CREDIT) ON OR BEFORE THE FIFTEENTH (15TH) DAY AFTER THE END OF SUCH MONTH. 
THE ELECTRONIC TRANSFER OF FUNDS SHALL BE MADE TO THE ACCOUNT DESIGNATED BY THE
LICENSEE AND IN ACCORDANCE WITH THE WIRE TRANSFER INSTRUCTIONS SET FORTH IN THE
ATTACHED SCHEDULE 6.


5.5        NEGATIVE NET REVENUE AMOUNT.  IF DURING THE TERM, THE CALCULATION OF
NET REVENUE REALIZED FOR A PARTICULAR MONTH RESULTS IN A NEGATIVE AMOUNT (THE
“NEGATIVE NET REVENUE AMOUNT”), THE PARTIES AGREE THAT THE LICENSEE SHALL PAY TO
ECASH DIRECT AN AMOUNT EQUAL TO THE NEGATIVE NET REVENUE AMOUNT, WITHIN (15)
DAYS OF BEING ADVISED OF THE NEGATIVE NET REVENUE AMOUNT.   FURTHERMORE, IN THE
EVENT THAT THE NET REVENUES GENERATED IN ANY PARTICULAR MONTH ARE INSUFFICIENT
TO PAY THE MINIMUM GUARANTEE AMOUNTS EARNED BY WAGERLOGIC DURING SUCH MONTH, THE
LICENSEE SHALL FORTHWITH PAY THE SHORTFALL TO WAGERLOGIC.


5.6        WEEKLY STATISTICAL REPORTS.  WAGERLOGIC WILL PROVIDE TO THE LICENSEE,
ON THE FRIDAY OF EACH WEEK FROM AND AFTER THE GO-LIVE DATE A STATEMENT
SUMMARIZING THE CALCULATION OF NET REVENUE FOR THE SAID WEEK IN THE FORM SET
FORTH IN THE ATTACHED SCHEDULE 7, SUCH WEEKLY STATISTICAL REPORTS TO INCLUDE
TRAFFIC, SOURCE OF BUSINESS, WAGERING STATISTICS AND OTHER INFORMATION AS
REASONABLY REQUIRED BY THE LICENSEE.  IN ADDITION, THE LICENSEE SHALL HAVE
ACCESS TO ALL “BACK-END” REPORTING TOOLS WHICH ARE GENERALLY MADE AVAILABLE TO
WAGERLOGIC LICENSEES, WHICH BACK-END TOOLS OFFER INFORMATION WHICH IS UPDATED
EVERY TWENTY-FOUR (24) HOURS.


5.7        RECONCILIATION.  AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE END
OF EACH CONTRACT YEAR OF THIS AGREEMENT BUT IN NO EVENT WITHIN THIRTY (30) DAYS
OF THE END OF THE APPLICABLE YEAR, WAGERLOGIC MAY CARRY OUT A RECONCILIATION OF
THE AMOUNTS PAID TO EACH PARTY FOR THAT PARTICULAR YEAR TO VERIFY COMPLIANCE
WITH THIS SECTION 5.  IF THE RECONCILIATION REVEALS ANY DISCREPANCY, EACH PARTY
THAT RECEIVED PAYMENT IN EXCESS OF ITS ENTITLED SHARE OF REVENUE SHALL
IMMEDIATELY PAY THE EXCESS AMOUNT TO WAGERLOGIC, AND WAGERLOGIC SHALL
REDISTRIBUTE AND PAY THE EXCESS AMOUNT TO SUCH PARTY OR PARTIES THAT RECEIVED
LESS THAN THEIR ENTITLED SHARE OF REVENUES DURING THE SAID CONTRACT YEAR.


5.8        WRONGFUL PAYMENTS.  NOTWITHSTANDING ANY RECONCILIATIONS UNDER SECTION
5.6, EACH PARTY TO THIS AGREEMENT MAY RECOVER FROM ANY OTHER PARTY ANY AMOUNT IT
OVERPAID OR WRONGFULLY PAID TO THE RECEIVING PARTY, REGARDLESS OF HOW SUCH
PAYMENT MAY HAVE ARISEN INCLUDING, BUT NOT LIMITED TO, MISTAKE OF LAW OR FACT. 
IF ANY AMOUNTS HAVE BEEN OVERPAID OR WRONGFULLY PAID BY ANY PARTY HERETO TO
ANOTHER, THE AGGRIEVED PARTY MAY REQUIRE IMMEDIATE REPAYMENT OF ALL OR ANY SUCH
AMOUNTS.

25


--------------------------------------------------------------------------------



5.9        TAXES. ALL AMOUNTS PAYABLE UNDER THIS AGREEMENT SHALL BE EXCLUSIVE OF
ANY TAXES, INCLUDING WITHOUT LIMITATION, VALUE ADDED TAX (IF ANY), PRESCRIBED BY
LAW.  ANY TAXES SHALL BE DEDUCTED FROM THE NET REVENUE AND PAID TO THE RELEVANT
AUTHORITIES.


5.10      CALCULATION OF POKER REVENUE.  IT IS EXPRESSLY ACKNOWELDGED THAT POKER
REVENUES ARE GENERATED THROUGH THE WAGERLOGIC CENTRALIZED POKER ROOM, AND AS
SUCH, THE AGGREGATE COMMISSIONS EARNED WITHIN THE WAGERLOGIC CENTRALIZED POKER
ROOM (THE “AGGREGATE POKER REVENUES”) MUST BE DIVIDED BETWEEN ALL WAGERLOGIC
LICENSEES WHO DIRECT END USERS TO THE WAGERLOGIC CENTRALIZED POKER ROOM.  THE
MANNER IN WHICH THE AGGREGATE POKER REVENUES ARE CALCUATED AND DIVIDED IS AS
DESCRIBED IN SCHEDULE 8 HERETO.  THE PARTIES HERETO ACKNOWLEDGE THE PROVISIONS
OF THE SCHEDULE 8 ATTACHED HERETO, AND AGREE TO BE BOUND THEREBY. THE
PARTICULARS OF SCHEDULE 8 HERETO ARE SUBJECT TO CHANGE BY WAGERLOGIC IN ITS SOLE
DISCRETION, PROVIDED THAT WAGERLOGIC SHALL PROVIDE THE OTHER PARTIES HERETO WITH
TWO (2) MONTHS’ PRIOR WRITTEN NOTICE OF ANY SUCH CHANGE.  IT IS EXPRESSLY
ACKNOWLEDGED AND AGREED THAT THE MANNER IN WHICH AGGREGATE POKER REVENUES ARE
DIVIDED BETWEEN THE WAGERLOGIC LICENSEES SHALL BE IDENTICAL FOR ALL WAGERLOGIC
LICENSEES.


5.11      LEGALITY OF OPERATION.  IT IS EXPRESSLY ACKNOWLEDGED THAT THE LICENSEE
IS SOLELY RESPONSIBLE FOR THE MARKETING AND ADVERTISING OF THE LICENSEE GAMING
SITES. IT IS FURTHER ACKNOWLEDGED THAT ANY ACTS OR OMMISSIONS OF ONE PARTY WHICH
ARE IN CONTRAVENTION OF THE LAWS OF ANY COMPETENT JURSIDICTIONS SHALL DAMAGE THE
GOODWILL AND REPETITION OF THE OTHER.  IN THE EVENT THAT ONE OF THE PARTIES, IN
ITS SOLE DISCRETION BUT ACTING REASONABLY, DETERMINES THAT ANY ACT OR OMMISSION
OF THE OTHER MAY BE IN CONTRAVENTION OF THE LAWS OF ANY COMPETENT JURSIDICTIONS,
THE ALLEGING PARTY MAY REQUIRE THAT THE OTHER CURE ITS CONDUCT IN THIS REGARD,
AND THE OTHER SHALL DO SO WITHIN THIRTY (30) DAYS OF THE WRITTEN NOTICE, FAILING
WHICH THE THE ALLEGING PARTY  MAY TERMINATE THIS AGREEMENT WITHOUT FUTHER
NOTICE.


5.12      BALANCING LICENSEE ACCOUNTS.   IT IS EXPRESSLY ACKNOWLEDGED THAT, DUE
TO THE FACT THAT THE END USERS OF THE LICENSEE ARE PLAYING POKER IN THE
WAGERLOGIC CENTRALIZED POKER ROOM, IT IS POSSIBLE THAT SAID END USERS MAY LOSE
AMOUNTS DURING POKER GAMES TO END USERS OF OTHER WAGERLOGIC LICENSEES (THE “END
USER LOSSES”).  IT IS EXPRESSLY ACKNOWLEDGED THAT IN FULFILLING ITS OBLIGATIONS
HEREUNDER TO MAINTAIN THE ECASH SYSTEM, WAGERLOGIC MAY BE REQUIRED TO TRANSFER
AMOUNTS FROM THE ACCOUNTS OF END USERS TO OTHER WAGERLOGIC LICENSEES, OR TO
THEIR END USERS, IN ORDER TO RECONCILE THE END USER LOSSES.


6.                                               EXCLUSIVITY


6.1        OTHER THAN EXPRESSLY SET FORTH HEREIN (INCLUDING, WITHOUT LIMITATION,
SECTION 6.2 BELOW), WAGERLOGIC SHALL BY THE ONLY SUPPLIER OF CASINO OR POKER
ROOM SOFTWARE IN RESPECT OF ALL INTERNET BASED GAMING BUSINESSES OFFERED TO THE
PUBLIC DURING THE TERM BY LICENSEE OR BY ANY ENTITY IN WHICH ONE OR MORE OF THE
WPT GROUP HOLDS A DIRECT OR INDIRECT CONTROLING INTEREST.

26


--------------------------------------------------------------------------------



6.2        SAVE AND EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, LICENSEE
EXPRESSLY AGREES THAT IT SHALL NOT (NOR SHALL ANY ENTITY IN WHICH IT HAS A
CONTROLLING INTEREST) USE OR ALLOW THE USE OF ITS TRADE MARKS OR OTHER
INTELLECTUAL PROPERTY RIGHTS IN SUCH A WAY TO UNDERMINE THE EXCLUSIVITY OUTLINED
IN SECTION 6.1 ABOVE.


6.3        THE LICENSEE EXPRESSLY AGREES THAT NO POKER SKIN IP MAY, AT ANY TIME
DURING THE TERM, BE USED BY ANY THIRD PARTY IN CONNECTION WITH THE DEVELOPMENT,
BRANDING, MARKETING, ADVERSTISING OR OPERATIONS OF ANY INTERNET BASED GAMING
BUSINESS, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF WAGERLOGIC, AND THE LICENSEE
EXPRESSLY ACKNOWLEDGES AND AGREES TO OBTAIN THE COVENANT OF ANY THIRD PARTY
LICENSOR OF ANY POKER SKIN IP TO ADHERE TO THE ABOVE-REFERENCED RESTRICTIONS.


6.4        NOTWITHSTANDING ANYTHING HEREIN CONTAINED, IT IS EXPRESSLY AGREED
THAT THE EXCLUSIVITY COVENANTS PROVIDED BY THE LICENSEE UNDER THIS ARTICLE 6 ARE
SUBJECT TO THE FOLLOWING EXCEPTIONS:

(a)                                  the exclusivity covenants apply to Internet
Based Gaming Businesses which offer real money wagering and play, and do not
apply in respect of any “play for fun” business or sites;

(b)                                 in the event WagerLogic unilaterally
restricts the use of its Software in any Jurisdictions, the exclusivity
covenants shall not apply in respect of Internet Based Gaming Businesses solely
in that/those Jurisdictions.

(c)                                  For greater certainty, the exclusivity
covenants shall not apply to any type of free play Internet Based Gaming
Business within the United States.

(d)                                 In the event that the Licensee wishes to
accept End Users from any Restricted Territory, it shall so advise WagerLogic,
and in the event that WagerLogic refuses to allow its software to be used by the
Licensee in this manner, the exclusivity covenants contained in this Article 6
shall not apply with respect to End Users resident in the subject Restricted
Territory.


7.                                               INTELLECTUAL PROPERTY


7.1        WAGERLOGIC IP.


7.1.1        OWNERSHIP.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH OF
THE PARTIES ACKNOWLEDGES THAT ALL INTELLECTUAL PROPERTY RIGHTS IN THE GENERIC
SOFTWARE APPLICATION AND THE CUSTOM CLIENT SOFTWARE APPLICATION (EXCEPT TO THE
EXTENT THAT IT CONTAINS ANY OF TRADEMARKS) ARE EXCLUSIVELY VESTED, AND SHALL
REMAIN VESTED, IN WAGERLOGIC AND THAT NO OWNERSHIP INTEREST IN SOFTWARE IS
TRANSFERRED TO ANY OTHER PARTY HERETO BY THIS AGREEMENT.  IN OBTAINING ACCESS TO
THE WAGERLOGIC SYSTEM, THE LICENSEE IS NOT RECEIVING ANY INTEREST IN, OR TITLE
TO,

27


--------------------------------------------------------------------------------



ANY PART THEREOF, INCLUDING BUT NOT LIMITED TO, HARDWARE, SOFTWARE, OPERATING
WAGERLOGIC SYSTEMS, PROFILING TECHNIQUES OR ANY OTHER PROPRIETARY METHODS
EMBODIED IN THE WAGERLOGIC SYSTEM. THE LICENSEE IS PROHIBITED FROM
SUB-LICENSING, RESELLING OR DISTRIBUTING THE SOFTWARE TO ANY THIRD PARTY WITHOUT
THE PRIOR WRITTEN CONSENT OF WAGERLOGIC.


7.2        LICENSEE TRADE MARKS.  WAGERLOGIC ACKNOWLEDGES THAT THE TRADE MARKS
AND THE POKER SKIN IP ARE EXCLUSIVELY VESTED, AND SHALL REMAIN VESTED IN THE WPT
GROUP OR ITS LICENSORS AND THAT NO OWNERSHIP INTEREST IN THE TRADE MARKS OR
POKER SKIN IP IS TRANSFERRED TO THE WAGERLOGIC GROUP BY THIS AGREEMENT.  THE WPT
GROUP HEREBY GRANTS THE WAGERLOGIC GROUP NON-EXCLUSIVE LICENSES FOR THE TERM OF
THIS AGREEMENT TO USE THE TRADEMARKS AND THE POKER SKIN IP SOLELY FOR THE
PURPOSE OF PERFORMING THEIR OBLIGATIONS UNDER THIS AGREEMENT.


**


8.                                               DATA


8.1        NON-EXCLUSIVE LIMITED LICENSE.  SUBJECT TO THE TERMS, CONDITIONS AND
LIMITATIONS SET FORTH IN THIS AGREEMENT, LICENSEE GRANTS TO WAGERLOGIC, A
NON-EXCLUSIVE, NON-TRANSFERABLE, NON-ASSIGNABLE LIMITED LICENSE FOR THE TERM OF
THIS AGREEMENT TO USE AND PROCESS ANY GAMING DATA AND END-USER NAMES, ADDRESSES
AND E-MAIL ADDRESSES SOLELY FOR THE PURPOSES OF PERFORMING ITS OBLIGATIONS UNDER
THIS AGREEMENT.

28


--------------------------------------------------------------------------------



8.2        OWNERSHIP OF DATA.  EACH OF THE PARTIES TO THIS AGREEMENT
ACKNOWLEDGES AND AGREES THAT IN RELATION TO ANY DATA WHICH IT MIGHT HOLD:


8.2.1        GAMING DATA AND END-USER NAMES.  THE LICENSEE OWNS ALL RIGHT, TITLE
AND INTEREST IN AND TO THE GAMING DATA AND ALL INTELLECTUAL PROPERTY RIGHTS
RELATING THERETO ARE EXCLUSIVELY VESTED IN THE LICENSEE SHALL REMAIN VESTED
THEREIN, AND NO OWNERSHIP OF SUCH DATA IS TRANSFERRED TO ANY OTHER PARTY TO THIS
AGREEMENT.


8.2.2        FINANCIAL DATA.  ALL FINANCIAL DATA AND ALL INTELLECTUAL PROPERTY
RIGHTS RELATING THERETO ARE, AND REMAIN, THE PROPERTY OF WAGERLOGIC.


8.3        WAGERLOGIC WILL PROVIDE THE OTHER PARTIES HERETO (UPON REASONABLE
REQUEST) WITH ACCESS BY ELECTRONIC MEANS TO THE GAMING DATA BY WAY OF REPORTING
TOOLS WITHIN TEN (10) DAYS OF RECEIVING WRITTEN NOTICE OF SUCH REQUEST.


8.4        TERMINATION OR EXPIRATION.  UPON TERMINATION OR EXPIRATION OF THIS
AGREEMENT FOR ANY REASON, THE RIGHTS AND LICENSES GRANTED BY THE LICENSEE HEREIN
SHALL TERMINATE AUTOMATICALLY, AND WAGERLOGIC SHALL IMMEDIATELY CEASE USING THE
GAMING DATA FOR ANY PURPOSE WHATSOEVER.  NOTWITHSTANDING THE FOREGOING, LICENSEE
SHALL BE ENTITLED TO CONTINUED ACCESS TO GAMING DATA FOR A PERIOD OF ONE (1)
MONTH AFTER THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.   IF LICENSEE IS
UNABLE, FOR WHATEVER REASON, TO GET ALL OF THE GAMING DATA WITHIN THAT ONE MONTH
PERIOD, LICENSEE MAY PAY WAGERLOGIC’S REASONABLE COSTS TO ACCESS THE GAMING
DATA.


8.5        DATA PROTECTION AND PRIVACY.  IT IS EXPRESSLY ACKNOWLEDGED AND AGREED
THAT CERTAIN PERSONAL AND PRIVATE INFORMATION OF END-USERS MAY BE COLLECTED BY
THE PARTIES HERETO IN THE PROCESS OF OPERATING THE LICENSEE GAMING SITES (THE
“PERSONAL DATA”).  EACH PARTY ACKNOWLEDGES AND AGREES THAT THE USE OF PERSONAL
DATA MAY BE SUBJECT TO THE DATA PROTECTION AND PRIVACY LAWS OF CERTAIN
JURSIDICTIONS.  TO ENSURE COMPLIANCE WITH SUCH LAWS, EACH PARTY SHALL ONLY USE
SUCH PERSONAL DATA: (I) FOR THE PURPOSES OF PERFORMING ITS OBLIGATIONS UNDER
THIS AGREEMENT OR ANY AGREEMENT ENTERED INTO WITH THE END-USER AND/OR (II) FOR
THE PURPOSES OF PERFORMING ANY FUNCTIONS TO WHICH THE CONSENT OF THE END-USERS
HAS BEEN OBTAINED, AND/OR (III) TO THE EXTENT OTHERWISE PERMITTED BY APPLICABLE
LAW.  WHEN PROCESSING SUCH PERSONAL DATA, EACH PARTY WILL IMPLEMENT APPROPRIATE
TECHNICAL AND ORGANIZATIONAL MEASURES TO PREVENT AGAINST ACCIDENTAL OR UNLAWFUL
DESTRUCTION, LOSS, ALTERATION, DISCLOSURE OR ACCESS USING A LEVEL OF SECURITY
APPROPRIATE TO THE RISKS REPRESENTED BY THE PROCESSING AND THE NATURE OF THE
DATA TO BE PROTECTED.


8.6        EACH PARTY WILL CO-OPERATE WITH THE OTHERS IN ALL REASONABLE RESPECTS
SO AS TO ENABLE THE OTHER PARTIES TO COMPLY WITH ANY LEGAL OBLIGATION RELATING
TO PRIVACY OR DATA PROTECTION.

29


--------------------------------------------------------------------------------



8.7        END USER RESTRICTIONS.  IT IS EXPRESSLY AGREED THAT THE LICENSEE
SHALL NOT ACCEPT WAGERS FROM ANY INDIVIDUAL WHO IS NOT AT LEAST EIGHTEEN (18)
YEARS OF AGE (OR SUCH OTHER MINIMUM AGE AS REQUIRED TO LEGALLY PLACE BETS OR
WAGERS IN THE JURSIDICTIONS IN WHICH THE END USER RESIDES).  THE LICENSEE AGREES
THAT IT SHALL NOT ACCEPT WAGERS FROM ANY INDIVIDUAL RESIDING IN THE
JURSIDICTIONSS LISTED ON THE SCHEDULE 9 HERETO (THE “RESTRICTED
JURISDICTIONS”).  THE LICENSEE SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO
RESTRICT ACCESS TO THE LICENSEE GAMING SITES IN ANY JUSIDICTION IT CHOOSES,
SOLELY AT ITS ABSOLUTE DISCRETION BY THE PROVISION OF WRITTEN NOTICE TO
WAGERLOGIC WHICH MAY BE AMENDED AT ANY TIME BY LICENSEE.  IT IS EXPRESSLY
ACKNOWLEDGED AND AGREED THAT WAGERLOGIC DOES NOT PRESENTLY ALLOW ITS WAGERLOGIC
LICENSEES TO ACCEPT END USERS RESIDING IN THE UNITED STATES OF AMERICA.  IN THE
EVENT THAT WAGERLOGIC WISHES TO ALLOW ANY WAGERLOGIC LICENSEE AT ANY TIME
HEREAFTER TO ACCEPT END USERS FROM THE UNITED STATES OF AMERICA (THE “US END
USERS”), AND SUCH US END USERS SHALL PARTICIPATE IN PLAY THROUGH THE WAGERLOGIC
CENTRALIZED POKER ROOM, WAGERLOGIC SHALL PROVIDE TO THE LICENSEE NINETY (90)
DAYS PRIOR WRITTEN NOTICE THAT US END USERS SHALL BE ALLOWED TO PARTICIPATE IN
THE WAGERLOGIC CENTRALIZED POKER ROOM, AND UPON RECEIPT OF THE SAID NOTICE, THE
LICENSEE MAY AT ANY TIME WITHIN SIXTY (60) DAYS OF RECEIVING THE SAID NOTICE,
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO WAGERLOGIC WITH EFFECT ANY TIME
PRIOR TO THE DATE UPON WHICH THE US END USERS WILL BE ALLOWED TO PARTICIPATE IN
PLAY THROUGH THE WAGERLOGIC CENTRALIZED POKER ROOM.


9.                                               CONFIDENTIALITY


9.1        CONFIDENTIAL INFORMATION.  EACH PARTY (THE “RECEIVING PARTY”) SHALL
PROTECT THE CONFIDENTIALITY OF ANY INFORMATION DISCLOSED OR FURNISHED BY ANY
OTHER PARTY HERETO (THE “FURNISHING PARTY”) OR OTHERWISE MADE AVAILABLE TO THE
RECEIVING PARTY IN CONNECTION WITH THE NEGOTIATION, EXECUTION OR PERFORMANCE OF
THIS AGREEMENT (WHETHER IN WRITTEN MEDIA OR OTHERWISE) (“CONFIDENTIAL
INFORMATION”), USING THE SAME DEGREE OF CARE THAT IT USES TO PROTECT ITS OWN
CONFIDENTIAL OR PROPRIETARY INFORMATION OF A LIKE NATURE BUT IN NO EVENT LESS
THAN A REASONABLE DEGREE OF CARE.  CONFIDENTIAL INFORMATION SHALL REMAIN THE
PROPERTY OF THE FURNISHING PARTY, AND THE RECEIVING PARTY SHALL NOT BE DEEMED BY
VIRTUE OF ANY ACCESS TO THE CONFIDENTIAL INFORMATION OF ANY FURNISHING PARTY TO
HAVE ACQUIRED ANY RIGHT OR INTEREST IN OR TO ANY SUCH CONFIDENTIAL INFORMATION. 
FOR PURPOSES OF THIS AGREEMENT, “CONFIDENTIAL INFORMATION” SHALL ALSO INCLUDE
THE EXISTENCE OF THIS AGREEMENT AND ANY PROVISION OF THIS AGREEMENT.


9.2        EXCEPTIONS.  “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY
INFORMATION:  (I) THAT IS ALREADY KNOWN TO THE RECEIVING PARTY, WITHOUT
RESTRICTIONS ON USE OR DISCLOSURE, AT THE TIME OF ITS DISCLOSURE BY THE
FURNISHING PARTY; (II) THAT IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN AS A RESULT OF DISCLOSURE THEREOF BY THE RECEIVING PARTY; (III) THAT
IS LAWFULLY RECEIVED BY THE RECEIVING PARTY, WITHOUT RESTRICTIONS ON USE OR
DISCLOSURE, FROM A THIRD PARTY THAT IS NOT ITSELF UNDER ANY OBLIGATION OF
CONFIDENTIALITY OR NONDISCLOSURE TO THE FURNISHING PARTY OR ANY OTHER PERSON
WITH RESPECT TO SUCH INFORMATION; (IV) THAT IS INDEPENDENTLY DEVELOPED BY OR

30


--------------------------------------------------------------------------------



FOR THE RECEIVING PARTY WITHOUT REFERENCE OR ACCESS TO THE FURNISHING PARTY’S
CONFIDENTIAL INFORMATION; OR (V) THAT IS APPROVED IN WRITING BY THE FURNISHING
PARTY FOR USE OR DISCLOSURE.  ANY PARTY RELYING ON ANY OF THE FOREGOING
EXCEPTIONS (I) TO (V) SHALL BEAR THE BURDEN OF PROOF WITH RESPECT TO SUCH
RELIANCE.


9.3        PERMITTED USE AND DISCLOSURE.  THE RECEIVING PARTY SHALL USE
CONFIDENTIAL INFORMATION SOLELY FOR THE PURPOSES OF THIS AGREEMENT AND SHALL NOT
OTHERWISE DISCLOSE OR DISSEMINATE ANY CONFIDENTIAL INFORMATION TO ANY THIRD
PARTY AT ANY TIME, EXCEPT AS REQUIRED BY LAW OR ANY COMPETENT REGULATORY BODY,
OR THE RULES OF ANY RELEVANT STOCK EXCHANGE.  IN THE EVENT THAT A PARTY
(“DISCLOSING PARTY”) IS COMPELLED TO DISCLOSE ANY CONFIDENTIAL INFORMATION
RELATING TO ANY OTHER PARTY AS THE RESULT OF ANY BONA FIDE WRITTEN ORDER FROM
ANY GOVERNMENT AGENCY, REGULATORY BODY, COURT OF LAW OF COMPETENT JURSIDICTIONS
OR STOCK EXCHANGE, THE DISCLOSING PARTY SHALL ENDEAVOUR TO GIVE NO LESS THAN
FIVE (5) DAYS’ NOTICE TO THE OTHER PARTIES OF THE DISCLOSURE TO THE EXTENT IT IS
ABLE TO DO SO.


9.4        UNAUTHORIZED USE OR DISCLOSURE.  THE RECEIVING PARTY SHALL NOTIFY THE
FURNISHING PARTY PROMPTLY OF ANY UNAUTHORIZED USE OR DISCLOSURE OF THE
FURNISHING PARTY’S CONFIDENTIAL INFORMATION AND SHALL COOPERATE WITH AND ASSIST
THE FURNISHING PARTY IN EVERY REASONABLE WAY TO STOP OR MINIMIZE SUCH
UNAUTHORIZED USE OR DISCLOSURE.


9.5        INJUNCTIVE RELIEF.  IF ANY PARTY COMMITS A BREACH, OR THREATENS TO
COMMIT A BREACH OF ANY OF THE PROVISIONS OF THIS SECTION 11, THEN THE PARTY
AGAINST WHOM THE BREACH HAS BEEN COMMITTED OR THREATENED SHALL HAVE THE RIGHT TO
BRING AN ACTION FOR INJUNCTIVE RELIEF OR ANY OTHER ACTION AT LAW OR EQUITY TO
SPECIFICALLY ENFORCE THE TERMS OF THIS SECTION 9 IT BEING ACKNOWLEDGED AND
AGREED THAT ANY SUCH BREACH, OR THREATENED BREACH, COULD CAUSE IRREPARABLE
INJURY AND THAT MONEY DAMAGES WOULD NOT PROVIDE AN ADEQUATE REMEDY TO THE
INJURED PARTY.


9.6        RETURN OR DESTRUCTION.  UPON TERMINATION OR EXPIRATION OF THIS
AGREEMENT, EACH PARTY IN POSSESSION OF ANOTHER PARTY’S CONFIDENTIAL INFORMATION,
AT THE FURNISHING PARTY’S OPTION, SHALL RETURN OR DESTROY ALL CONFIDENTIAL
INFORMATION OF THE FURNISHING PARTY THAT THE RECEIVING PARTY DOES NOT POSSESS
UNDER A VALID LICENSE AND PROVIDE AN OFFICER’S CERTIFICATE TO THE FURNISHING
PARTY AS TO SUCH RETURN OR DESTRUCTION, AS APPLICABLE.


9.7        DISCLOSURE BY ECASH DIRECT.  WAGERLOGIC, THROUGH ITS SUBSIDIARY ECASH
DIRECT, RESERVES THE RIGHT TO DISCLOSE, BUT ONLY TO THE EXTENT NECESSARY TO
PERFORM THIS AGREEMENT OR AS OTHERWISE PERMITTED BY THIS AGREEMENT, ANY
FINANCIAL DATA REGARDING TRANSACTIONS SETTLED THROUGH THE ECASH SYSTEM TO:

(a)                                  any acquiring, issuing bank or payment
providers which settles credit card, debit card, cheque transactions or other
financial transactions on behalf of any party hereto and/or End-Users of the
WagerLogic System;

31


--------------------------------------------------------------------------------


(b)                                 any of the bank card associations which may
be offered as part of the Services at any given time (including, but not limited
to, VISA, MasterCard, Discover and American Express) or credit reporting or
authentification companies; and

(c)                                  Any third party processor which provides
computer processing services to the acquiring or issuing bank in respect of the
ECash System.


9.8        DISCLOSURE BY WAGERLOGIC.  WAGERLOGIC MAY USE THE DATA FOR THE
PURPOSE OF DISCLOSING AGGREGATE INFORMATION TO INDUSTRY TRADE GROUPS, PROVIDED
THAT SUCH INFORMATION SHALL BE IN A STATISTICAL FORMAT ONLY, AND NOT DISCERNIBLE
AS INFORMATION SPECIFICALLY RELATING TO ANY PARTY HERETO, ANY END-USERS OF THE
LICENSEE POKER ROOM OR THE WAGERLOGIC SYSTEM, OR ANY INDIVIDUAL SALES
TRANSACTION IN RESPECT OF THE WAGERLOGIC SYSTEM.


9.9        ANNOUNCEMENT.  NO ANNOUNCEMENT, PRESS RELEASE OR OTHER DISCLOSURE (AN
“ANNOUNCEMENT”) SHALL BE MADE CONCERNING THE CONTENTS OR SUBJECT MATTER OF THIS
AGREEMENT BY ANY PARTY HERETO WITHOUT THE REASONABLE WRITTEN CONSENT OF THE
LICENSEE AND WAGERLOGIC, AND PROVIDED TWO (2) DAYS WRITTEN NOTICE IS GIVEN TO
THE OTHER PARTIES OF THIS AGREEMENT, EXCEPT AS REQUIRED OR MANDATED BY LAW OR
ANY REGULATORY AUTHORITY PROVIDED THAT LICENSEE SHALL BE ENTITLED TO SPEAK
GENERALLY TO THE INVESTMENT COMMUNITY ABOUT THE GENERAL TERMS AND CONDITIONS OF
THIS AGREEMENT AND ITS RELATED BUSINESS ACTIVITIES.


9.10      THIS SECTION 9 SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING
ANY TERMINATION OF THIS AGREEMENT.


9.11      IT IS EXPRESSLY ACKNOWLEDGED AND AGREED THAT WAGERLOGIC MAY REQUIRE
LICENSEE TO BE LICENSED IN AN ALTERNATIVE JURSIDICTIONS (AS SET FORTH IN
PARAGRAPH 3.9) EITHER AS A BACK-UP JURSIDICTIONS OR IN THE PLACE AND STEAD OF
ONE OR MORE OF THE JURSIDICTIONS.  IN THE EVENT THAT EITHER WAGERLOGIC OR THE
LICENSEE REQUIRES THAT A LICENSE BE OBTAINED IN AN ALTERNATIVE JURSIDICTIONS,
THE FOLLOWING PROCESS SHALL BE FOLLOWED:

(a)                                  WagerLogic shall provide written notice to
the other parties hereto of the requirement for a license in the Alternative
Jurisdictions, which notice shall include a discussion of the rationale for
requiring the Alternative Jurisdictions; and

(b)                                 upon receiving the notice required by
Section 9.11(a) above, the Licensee shall seek to obtain the gaming license in
the Alternative Jurisdictions as soon as is reasonably and practically possible,
and all other parties hereto shall provide any and all such reasonable
assistance as may be required therefrom in this regard.  Notwithstanding
anything in this Section 9.11, in the event that Licensee or the WPT Group
reasonable determines, in its sole discretion, that obtaining any

32


--------------------------------------------------------------------------------


such license in an Alternative Jurisdictions would either jeopardize the gaming
licenses (or that of Lakes Entertainment, Inc.), have a detrimental effect on
Licensee or any of the WPT Group as a public Company (e.g., if auditors will not
approve such Alternative Jurisdictions), then Licensee may terminate this
Agreement upon written notice to WagerLogic.


10.                                        TERMINATION


10.1      ALL PARTIES.  THE WAGERLOGIC GROUP ON THE ONE HAND, AND THE WPT GROUP
ON THE OTHER HAND, SHALL HAVE THE RIGHT, WITHOUT PREJUDICE TO THEIR OTHER RIGHTS
OR REMEDIES, TO TERMINATE THIS AGREEMENT IMMEDIATELY BY WRITTEN NOTICE TO THE
OTHER GROUP IF ANY PARTY IN THE OTHER GROUP:

(a)                                  is in material breach of any of its
obligations under this Agreement and either that breach is either (1) incapable
of being cured or (2) remains uncured for sixty(60) 60 days after receiving
written notice of the breach; or

(b)                                 becomes insolvent or is otherwise unable to
pay its debts in the ordinary course of business; or

(c)                                  is dissolved (other than by way of a
re-organization) or otherwise ceases to engage in its normal business operations
and is unable thereby to fulfill its obligations under this Agreement.


10.2      THE WAGERLOGIC GROUP.  IN ADDITION TO ANY OTHER REMEDIES PROVIDED IN
THIS AGREEMENT, ANY OF THE WAGERLOGIC GROUP SHALL HAVE THE RIGHT TO TERMINATE
THIS AGREEMENT UPON WRITTEN NOTICE TO THE OTHER PARTIES, OR AS EARLIER MANDATED
BY LAW, IN THE EVENT OF ANY OF THE FOLLOWING:

(a)                                  Violation of Laws:  immediately in the
event that any other party hereto is guilty of, after any unsuccessful appeal
process, violating in the course of its performance hereunder, any local, state
or federal laws, rules and regulations pertaining to gambling on the internet
provided that such breach has not been caused by any of the WagerLogic Group;

(b)                                 Criminal Conviction:  immediately in the
event that any principal, officer or director of any other party or any of their
Affiliates is convicted in a criminal proceeding and any of the WagerLogic Group
reasonably determines, in its sole discretion, that such conviction has harmed
the general goodwill or reputation of CryptoLogic or WagerLogic, or the general
goodwill of the industry as a whole;

(c)                                  Unauthorized Access:  immediately in the
event of repeated attempts by any employees or contractors of any party

33


--------------------------------------------------------------------------------


controlled by a member of the WPT Group to gain unauthorized access to the
WagerLogic System after any of the WagerLogic Group has notified the other party
in writing of the attempts and such attempts persist;

(d)                                 Loss of Gaming License: immediately in the
event that the Licensee loses its rights to operate the Licensee Gaming Sites
pursuant to any Gaming License; or

(e)                                  Changes In Laws:  immediately in the event
that changes to legislation, regulation or other requirements of any government
or governmental authority or agency make it illegal or impractical to operate
the Licensee Poker Room as intended by the parties.

(f)                                    Probity: immediately in the event that
any officer, director, material shareholder or senior executive of the Licensee,
the Parent or any Affiliate thereof, fails (in the opinion of WagerLogic, as
determined in good faith and acting reasonably) any probity review conducted
thereon as contemplated in this Agreement.


10.3      THE LICENSEE.  IN ADDITION TO ANY OTHER REMEDIES PROVIDED IN THIS
AGREEMENT, THE LICENSEE SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT UPON
NOTICE TO THE OTHER PARTIES, OR AS EARLIER MANDATED BY LAW, IN THE EVENT OF ANY
OF THE FOLLOWING:

(a)                                  Violation of Laws:  immediately in the
event that any of the other parties hereto is guilty of, after any unsuccessful
appeal process of violating in the course of its performance hereunder, any
local, state or federal laws, rules and regulations pertaining to gambling on
the internet provided that such breach has not been caused by the Licensee;

(b)                                 Criminal Conviction:  immediately in the
event that any principal, officer or director of any of the other parties hereto
or any of their Affiliates is convicted in a criminal proceeding and the
Licensee reasonably determines, in its sole discretion, that such conviction has
harmed the general goodwill or reputation of the Licensee, or the general
goodwill of the industry as a whole;

(c)                                  Gaming License:  on ninety (90) days prior
written notice (and subject to the WagerLogic Parties’ right to cure the subject
conduct during the above-referenced ninety (90) day period), in the event that
any of the WagerLogic Parties, or any principal, officer or director of any of
the WagerLogic Parties does any act which jeopardizes any Gaming License or any
other license or permission lawfully issued by or under authority of a

34


--------------------------------------------------------------------------------


competent authority in any Jurisdictions permitting the operation of a
land-based or internet gaming business, held by the Licensee or any of its
Affiliates (specifically including Lakes Entertainment, Inc.) or jeopardizes the
relationship between the WPT Group and its auditors; or immediately in the event
that the Licensee loses its right to operate the Licensee Gaming Sites pursuant
to its Gaming License;

(d)                                 In the event of a change in the holder of
the Controlling Interest of the Parent, the Licensee may, at any time within
three (3) months of the said change occurring, terminate this Agreement on
thirty (30) days written notice to WagerLogic; provided that in order to
exercise the said termination right, the Licensee shall pay to WagerLogic an
amount equal to the amount derived by applying the following formula:

(2) x Highest Monthly Revenue Amount x Number of Months Remaining.

For the purposes hereof, the following terms shall have the following meanings:

“Highest Monthly Revenue Amount” means the highest monthly amount earned by
WagerLogic (i.e., WagerLogic Net Revenues) as a licensee fee under Article 5
hereof (inclusive of Minimum Guarantee Amounts) in the four (4) Months
immediately prior to the Month in which the Licensee delivered its termination
notice under this Paragraph 10.3(d).

“Number of Months Remaining” means number of full Months remaining in the then
current term of this Agreement had this Agreement not been terminated pursuant
to this Paragraph 10.3(d), calculated from the effective date of termination of
this Agreement.

(e)                                Probity: immediately in the event that any
officer, director, material shareholder or senior executive of WagerLogic,
Cryptologic or any Affiliate thereof, fails (in the opinion of Licensee, as
determined in good faith and acting reasonably) any probity review conducted
thereon as contemplated in this Agreement.


10.4      TERMINATION WILL NOT AFFECT THOSE RIGHTS OF ACTION, WHICH HAVE ACCRUED
PRIOR TO THAT TERMINATION AND ANY OBLIGATIONS WHICH EXPRESSLY OR BY IMPLICATION
ARE INTENDED TO COME INTO OR CONTINUE IN FORCE ON OR AFTER THAT TERMINATION.


10.5      ON TERMINATION OR EXPIRATION OF THIS AGREEMENT FOR ANY REASON:

35


--------------------------------------------------------------------------------



10.5.1      THE WAGERLOGIC GROUP SHALL:

(a)                                  provide the Licensee within ten (10)
Business Days of the date of termination an electronic copy of all Gaming Data
free of charge;

(b)                                 cease using any of the Trade Marks and any
and all Gaming Data; and

(c)                                  Close all End User gaming accounts, and
return all amounts on deposit to End Users.


10.5.2      THE LICENSEE SHALL CEASE ALL USE OF THE GENERIC SOFTWARE APPLICATION
AND THE CUSTOM CLIENT SOFTWARE APPLICATION AND SHALL RETURN TO WAGERLOGIC OR
DESTROY ALL COPIES OF THE GENERIC SOFTWARE APPLICATION AND THE CUSTOM CLIENT
SOFTWARE APPLICATION (REGARDLESS OF WHAT MEDIUM THOSE COPIES ARE STORED).


10.5.3      THE RIGHTS AND LICENSES GRANTED BY LICENSE IN THE TRADE MARKS,
GAMING DATA, AND END-USER NAMES HEREIN SHALL TERMINATE AUTOMATICALLY, AND
WAGERLOGIC SHALL IMMEDIATELY CEASE USING THEM FOR ANY PURPOSE WHATSOEVER.


10.5.4      IT IS EXPRESSLY AGREED THAT WAGERLOGIC SHALL NOT DISTRIBUTE THE NET
REVENUE DISTRIBUTABLE HEREUNDER EARNED DURING THE 30-DAY PERIOD IMMEDIATELY
PRIOR TO THE DATE OF TERMINATION OF THIS AGREEMENT (THE “HOLDBACK AMOUNT”), AND
SHALL HOLD SUCH HOLDBACK AMOUNT AS SECURITY FOR THE PAYMENT BY THE LICENSEE OF
ANY CHARGEBACKS OR OTHER LOSSES, COSTS, LIABILITIES OR EXPENSES WHICH MAY BE
SUFFERED OR INCURRED BY WAGERLOGIC SUBSEQUENT TO THE DATE OF TERMINATION OF THIS
AGREEMENT, PROVIDED SUCH LOSSES, COST, LIABILITIES OR EXPENSES ARE RELATED TO
THE OPERATION OF THE LICENSEE GAMING SITES AND WERE THE LIABILITY OF THE
LICENSEE TO SATSIFY (EACH A “POST-TERMINATION LIABILITY”). WAGERLOGIC SHALL,
AFTER DEDUCTING THE AMOUNT OF ANY POST TERMINATION LIABILITIES, PAY TO THE
LICENSEE ON THE SIX- MONTH ANNIVERSARY OF THE DATE OF TERMINATION OF THIS
AGREEMENT, THE HOLDBACK AMOUNT.  IN THE EVENT THAT THE POST-TERMINATION
LIABILITIES ARE IN EXCESS OF THE HOLDBACK AMOUNT, THE LICENSEE SHALL FORTHWITH
PAY TO WAGERLOGIC ANY POST-TERMINATION LIABILITIES NOT COVERED BY THE HOLDBACK
AMOUNT.


11.                                        LIABILITY


11.1      NO PARTY LIMITS ITS LIABILITY FOR DEATH OR PERSONAL INJURY ARISING
FROM ITS OWN NEGLIGENCE OR FRAUDULENT ACTS OR THAT OF ITS EMPLOYEES, AGENTS OR
SUB CONTRACTORS.


11.2      NOTWITHSTANDING ANYTHING HEREIN CONTAINED AND SAVE AND EXCEPT IN
RESPECT OF THE MONETARY OBLIGATIONS OF THE PARTIES SET FORTH HEREIN, THE
LIABILITY OF THE WAGERLOGIC GROUP TO THE WPT GROUP, OR VICE VERSE, SHALL NOT
EXCEED USD $1,000,000 IN THE AGGREGATE.

36


--------------------------------------------------------------------------------



11.3      EXCEPT AS PROVIDED IN THIS AGREEMENT, NO PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY:

(a)                                  indirect or consequential loss or damages;
or

(b)                                 Loss of business or profits, whether arising
from negligence, breach of contract or otherwise.


11.4      NOTWITHSTANDING ANYTHING HEREIN CONTAINED, INCLUDING WITHOUT
LIMITATION, THE PROVISIONS OF PARAGRAPH 3.4(A) HEEROF, WAGERLOGIC SHALL HAVE NO
LIABILITY DURING ANY PERIOD OF DOWNTIME OF THE WAGERLOGIC SYSTEM AND/OR THE
LICENSEE’S EQUIPMENT OR DURING DELAYS IN THE PROVIDING OF THE SERVICES OR FOR
ANY LOSS OF DATA CAUSED BY OR RESULTING FROM:

(a)                                  failure in the internet, computers or
computer-related equipment not maintained by WagerLogic;

(b)                                 computers, computer-related equipment or
software used by WagerLogic in the performance of its obligations hereunder
being taken down or made inoperable pursuant to a request by the Licensee;

(c)                                  any defects or changes in software owned or
licensed by the Licensee from third parties and not approved by WagerLogic; or

(d)                                 Any act categorized and defined as “force
majeure” pursuant to Section 14.4 of this Agreement.


12.                                        THE CRYPTOLOGIC GUARANTEE


12.1      CRYPTOLOGIC GUARANTEES TO THE WPT GROUP DUE AND PUNCTUAL PAYMENT AND
PERFORMANCE OF ALL THE OBLIGATIONS OF WAGERLOGIC ARISING UNDER THIS AGREEMENT
AND SHALL BE BOUND BY THE PARENTAL GUARANTEE AS SET FORTH ATTACHED HERETO AS
SCHEDULE 10  , AND INCORPORATED BY REFERENCE HEREIN.


13.                                        PARENT GUARANTEE


13.1      THE GUARANTEES TO THE WAGERLOGIC GROUP DUE AND PUNCTUAL PAYMENT AND
PERFORMANCE OF ALL THE OBLIGATIONS OF THE LICENSEE ARISING UNDER THIS AGREEMENT
AND SHALL BE BOUND BY THE PARENTAL GUARANTEE AS SET FORTH ATTACHED HERETO AS
SCHEDULE 11, AND INCORPORATED BY REFERENCE HEREIN.


14.                                        MISCELLANEOUS TERMS


14.1      NO ASSIGNMENT OR SUBCONTRACTING. EXCEPT AS OTHERWISE PROVIDE HEREIN,
NONE OF THE PARTIES MAY ASSIGN, NOVATE, SUB-LICENSE, TRANSFER, SUB-CONTRACT OR

37


--------------------------------------------------------------------------------



OTHERWISE DISPOSE OF ANY OF ITS RIGHTS, ASSETS OR OBLIGATIONS CREATED UNDER THIS
AGREEMENT WITHOUT THE PRIOR CONSENT OF THE OTHERS ACTING REASONABLY AND WITHOUT
DELAY; SAVE AND EXCEPT THAT WAGERLOGIC MAY ASSIGN ITS RIGHTS AND OBLIGATIONS
HEREUNDER TO A THIRD PARTY WITHIN THE CRYPTOLOGIC GROUP OF COMPANIES, AS PART OF
AN INTERNAL REORGANZIATION.  THIS AGREEMENT SHALL ENURE TO THE BENEFIT OF, AND
BE BINDING UPON, THE SUCCESSORS AND ASSIGNS OF EACH PARTY HERETO. IT IS
EXPRESSLY ACKNOWLEDGED THAT WAGERLOGIC’S SUBSIDIARY ECASH DIRECT MAY BE WOUND UP
INTO WAGERLOGIC AT SOME TIME DURING THE TERM.


14.2      GOVERNING LAW AND ARBITRATION.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF ENGLAND AND WALES WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE
APPLICATION OF ANY LAWS OF ANY JURSIDICTIONS OTHER THAN THAT OF ENGLAND AND
WALES.  ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATED TO THIS
AGREEMENT SHALL BE RESOLVED SOLELY AND EXCLUSIVELY BY BINDING ARBITRATION IN
ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION. ALL ARBITRATION PROCEEDINGS, INCLUDING ALL NOTICES SENT, FILINGS
MADE AND TESTIMONY AND DOCUMENTARY EVIDENCE, SHALL BE IN THE ENGLISH LANGUAGE
AND TAKE PLACE IN LONDON, ENGLAND.


14.3      RELATIONSHIP.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE DEEMED TO
CREATE A PARTNERSHIP, JOINT VENTURE OR AGENCY BETWEEN THE PARTIES OR BE DEEMED
TO AUTHORIZE ANY PARTY (EXCEPT AS EXPRESSLY PERMITTED BY THIS AGREEMENT) TO
INCUR LIABILITIES OR OBLIGATIONS BINDING ON ANOTHER PARTY.


14.4      FORCE MAJEURE.


14.4.1      A PARTY SHALL NOT BE LIABLE FOR ANY FAILURE TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT IF THAT FAILURE IS BEYOND THE REASONABLE
CONTROL OF THAT PARTY INCLUDING AS A DIRECT RESULT OF ACTS OF GOD, NATURE, A
FEDERAL, STATE OR LOCAL GOVERNMENTAL AGENCY, WAR, CIVIL DISTURBANCE, THE
INABILITY OR REFUSAL OF A COMMON CARRIER TO PROVIDE COMMUNICATIONS CAPABILITIES
OR OF AN ARM’S LENGTH THIRD PARTY PROVIDER TO CONTINUE TO PROVIDE SERVICE (AN
“EVENT OF FORCE MAJEURE”) PROVIDED THAT:

(a)                                  the affected party could not have avoided
the effect of the Event of Force Majeure by taking precautions which, having
regard to all matters known to it before the occurrence of the Event of Force
Majeure and all relevant factors, it ought reasonably to have taken but did not
take; and

(b)                                 the affected party has used reasonable
endeavours to mitigate the effect of the Event of Force Majeure and to carry out
its obligations under this Agreement in any other way that is reasonably
practicable.

38


--------------------------------------------------------------------------------



14.4.2      THE AFFECTED PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTIES OF THE
NATURE AND EXTENT OF THE CIRCUMSTANCES GIVING RISE TO THE EVENT OF FORCE
MAJEURE.


14.4.3      IF THE EVENT OF FORCE MAJEURE IN QUESTION PREVAILS FOR A CONTINUOUS
PERIOD IN EXCESS OF THREE MONTHS AFTER THE DATE ON WHICH IT BEGAN, ANY
NON-AFFECTED PARTY MAY GIVE NOTICE TO THE AFFECTED PARTY TERMINATING THIS
AGREEMENT.  THE NOTICE TO TERMINATE MUST SPECIFY THE TERMINATE DATE, WHICH MUST
BE NOT LESS THAN 30 CLEAR DAYS AFTER THE DATE ON WHICH THE NOTICE TO TERMINATE
IS GIVEN.  ONCE A NOTICE HAS BEEN VALIDLY GIVEN, THIS AGREEMENT WILL TERMINATE
ON THE TERMINATION DATE SET OUT IN THE NOTICE.


14.5      NOTICES.


14.5.1      ANY NOTICE OR OTHER DOCUMENT TO BE SERVED UNDER THIS AGREEMENT TO
ANOTHER PARTY SHALL BE IN WRITING AND DELIVERED OR SENT BY PREPAID FIRST CLASS
RECORDED AIR MAIL OR FACSIMILE TO SUCH PARTY AT ITS ADDRESS SET FORTH BELOW OR
SUCH OTHER ADDRESS AS THE PARTY MAY SPECIFY BY WRITTEN NOTICE TO THE PARTIES OF
THIS AGREEMENT:

If to any member of the WagerLogic Group, to:

Attn: General Manager

WagerLogic Limited

Nimeli Court 41 - 49 Agiou Nicolaou Street

Block A 3rd Floor Engomi, 2408 Nicosia, Cyprus

Telephone:            +357 22311737

Facsimile:               +357 22313916

With a copy to:

Attn: General Counsel

CryptoLogic Inc.55 St. Clair Avenue, West

3rd Floor Toronto, OntarioCanadaM4V 2Y7

Telephone: +1 416 545 1455

Facsimile:  +1 416 545 1454

If to any member of the WPT Group, to:

Attn: Mr. Peter Hughes, COO

WPT Enterprises, Inc., Suite #350

Los Angeles, CA 90036

Telephone: (323)330-9844

Facsimile: (323)330-9902

With a copy to:

Attention: Adam Pliska, General Counsel

WPT Enterprises, Inc., Suite #350

Los Angeles, CA 90036

39


--------------------------------------------------------------------------------


Telephone: (323)330-9844

Facsimile: (323)330-9902


14.5.2      ANY NOTICE, DOCUMENT OR OTHER COMMUNICATION SHALL BE DEEMED TO HAVE
BEEN DELIVERED (A) IF DELIVERED, AT THE TIME OF DELIVERY; OR (B) IF POSTED, AT
10.00 A.M., ENGLISH TIME ON THE TENTH BUSINESS DAY AFTER IT WAS PUT INTO THE
POST; OR (C) IF SENT BY FACSIMILE AT THE EXPIRATION OF TWO HOURS AFTER THE TIME
OF DISPATCH IF DISPATCHED BEFORE 12.00 P.M., ENGLAND TIME (AT THE PLACE THE
FACSIMILE WAS TRANSMITTED TO) ON ANY BUSINESS DAY, AND IN ANY OTHER CASE AT
10.00 A.M., ENGLAND TIME ON THE NEXT BUSINESS DAY AFTER THE DATE OF DISPATCH.


15.                               WAIVER

A waiver (whether express or implied) by one of the parties of any of the
provisions of this Agreement or of any breach of or default by the other party
in performing any of those provisions shall not constitute a continuing waiver
and that waiver shall not prevent the waiving party from subsequently enforcing
any of the provisions of this Agreement not waived or from acting on any
subsequent breach of or default by the other party under any of the provisions
of this Agreement.


16.                               AMENDMENTS

Any amendment, waiver or variation of this Agreement shall not be binding on the
parties unless set out in writing, expressed to amend this Agreement and signed
by or on behalf of each of the parties.


17.                               SEVERABILITY

The invalidity, illegality or unenforceability of any of the provisions of this
Agreement shall not affect the validity, legality and enforceability of the
remaining provisions of this Agreement.


18.                               ENTIRE AGREEMENT

This Agreement and the documents referred to in it contain the entire agreement
between the parties relating to the subject matter of this Agreement and
supersede all previous agreements between the parties relating to that subject
matter.  Each of the parties acknowledges that in agreeing to enter into this
Agreement it has not relied on any representation, warranty or other assurance
except those set out in this Agreement.


19.                               FURTHER ASSURANCE

Each party shall (i) perform any further acts and execute and deliver any
further documents which may be reasonably necessary to carry out the provisions
of this Agreement and (ii) at all times act in good faith so as to preserve for
the other parties the benefits intended under this Agreement.

40


--------------------------------------------------------------------------------



20.                               INDEMNIFICATION

Subject to Section 11, the parties agree as follows:


20.1      THE WPT GROUP. THE WPT GROUP AGREES TO DEFEND, INDEMNIFY, PROTECT,
SAVE AND HOLD HARMLESS THE WAGERLOGIC GROUP, AS WELL AS THEIR DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS, AGAINST ANY AND ALL LIABILITIES, CLAIMS,
DEMANDS, SUITS, ACTIONS, CAUSES OF ACTION, PROCEEDINGS, JUDGMENTS, AWARDS AND
COSTS, INCLUDING REASONABLE ATTORNEY’S FEES AND EXPENSES, ARISING OUT OF OR
RELATED TO ANY CLAIM, WHETHER GROUNDED IN CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE, ARISING OUT OF (I) THE WPT GROUP’S PERFORMANCE OF THIS AGREEMENT OR
BREACH OR VIOLATION OF ANY DUTY, OBLIGATION, WARRANTY OR REPRESENTATION MADE
HEREUNDER, AND (II) A BREACH OF THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD
PARTY ASSOCIATED WITH THE DEVELOPMENT, LICENSING AND USE OF THE SPECIAL
FUNCTIONALITY; PROVIDED THAT INDEMNIFIED PARTIES SHALL NOT HAVE ANY RIGHT TO BE
INDEMNIFIED HEREUNDER FOR THEIR OWN RECKLESSNESS, GROSS NEGLIGENCE OR WILFUL
MISCONDUCT.


20.2      THE WAGERLOGIC GROUP.  THE WAGERLOGIC GROUP AGREES TO DEFEND,
INDEMNIFY, PROTECT, SAVE AND HOLD HARMLESS THE WPT GROUP, AS WELL AS THEIR
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, AGAINST ANY AND ALL LIABILITIES,
CLAIMS, DEMANDS, SUITS, ACTIONS, CAUSES OF ACTION, PROCEEDINGS, JUDGMENTS,
AWARDS AND COSTS, INCLUDING REASONABLE ATTORNEY’S FEES AND EXPENSES, ARISING OUT
OF OR RELATED TO ANY CLAIM, WHETHER GROUNDED IN CONTRACT, TORT, STRICT LIABILITY
OR OTHERWISE, BASED IN WHOLE OR IN PART, ARISING OUT OF ANY OF THE WAGERLOGIC
GROUP’S PERFORMANCE OF THIS AGREEMENT OR BREACH OR VIOLATION OF ANY DUTY OR
OBLIGATION OR WARRANTY AND REPRESENTATION MADE HEREUNDER; PROVIDED IN EACH CASE
THAT THE INDEMNIFIED PARTIES SHALL NOT HAVE ANY RIGHT TO BE INDEMNIFIED
HEREUNDER FOR THEIR OWN RECKLESSNESS, GROSS NEGLIGENCE OR WILFUL MISCONDUCT. 
NOTWITHSTANDING ANYTHING HEREIN CONTAINED, IT IS EXPRESSLY AGREED THAT
WAGERLOGIC SHALL HAVE NO LIABILITY WHATSOEVER TO THE WPT GROUP IN THE EVENT THAT
THE DEVELOPMENT, LICENSING OR USE OF THE SPECIAL FUNCTIONALITY INFRINGES THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.


20.3      PROCEDURE.  SUBJECT TO SECTION 11, WHENEVER ANY PARTY (“THE
INDEMNIFIER”) IS REQUIRED TO INDEMNIFY ANOTHER PARTY (“THE INDEMNIFIED”) UNDER
THIS AGREEMENT, THE INDEMNIFIED SHALL:

(a)                                  notify the Indemnifier in writing forthwith
upon becoming aware of any matter or claim to which the indemnity relates;

(b)                                 not make any admission or settlement in
respect of such matter or claim without the prior consent of the Indemnifier
(such consent not to be unreasonably withheld or delayed); and

(c)                                  allow the Indemnifier to appoint legal
advisers of its choice and to conduct and/or settle negotiations and/or
proceedings relating to such matter or claim and the Indemnified shall comply
with the Indemnifier’s reasonable request in the conduct

41


--------------------------------------------------------------------------------


of any negotiations and/or proceedings provided the Indemnified’s costs are met
by the Indemnifier.


21.                               COUNTERPARTS

This Agreement may be signed in two or more counterparts (which may be facsimile
copies), each of which shall be deemed an original, but all of which together
shall constitute the same instrument.


22.                               COSTS

Except as provided for elsewhere in this Agreement, each of the parties to this
Agreement shall pay its own costs (including all liabilities, losses, damages,
costs (including legal costs) and expenses (including taxation), in each case of
any nature whatsoever) incurred in connection with the negotiation, preparation
and performance of this Agreement.


23.                               PRE-INCORPORATION CONTRACT

It is expressly acknowledged that the Licensee is a yet to be incorporated
company under the laws of Malta. The Parent hereby agrees that it shall
forthwith take any and all such steps as may be necessary in order to
incorporate the Licensee pursuant to the laws of Malta, and shall advise
WagerLogic in writing forthwith upon the Licensee becoming incorporated. Upon
the Licensee becoming incorporated, the Licensee shall in writing confirm the
assumption of all of the liabilities and obligations of the Licensee hereunder.
Until such time as the Licensee becomes incorporated, the Parent shall be bound
and responsible for all of the obligations of the Licensee hereunder.
Furthermore, it is expressly agreed that should it be so required in order to
obtain a Gaming License in Curacao, the Licensee shall incorporate a
wholly-owned Curacao subsidiary (the “Curacao Co”). In such event, should any
internet gaming activities related to any Licensee Gaming Site take place on
gaming servers located in Curacao at any time during the Term, it is expressly
agreed that the Curacao Co. shall act as the operator in respect of the gaming
activity, and the Licensee shall be jointly and severally liable with the
Curacao Co. hereunder in respect of any such gaming activity. It is expressly
acknowledged that the Curacao Co. is yet to be incorporated as a company under
the laws of Curacao. The Parent hereby agrees that it shall forthwith take any
and all such steps as may be necessary in order to incorporate the Curacao
Company pursuant to the laws of Curacao, and shall advise WagerLogic in writing
forthwith upon the Curacao Co. becoming incorporated. Upon the Curacao Co.
becoming incorporated, the Curacao Co. shall in writing confirm the assumption
of all of the liabilities and obligations of the Curacao Co. hereunder. Until
such time as the Curacao Co. becomes incorporated, the Parent shall be bound and
responsible for all of the obligations of the Curacao Co. hereunder.


24.                               RIGHTS OF FIRST REFUSAL

During the Term of this Agreement, Licensee shall propose any self-initiated
online-sponsorship deals it intends to offer to any third party which are solely
made in connection with real-money Internet Based Gaming Businesses (“Proposed
Online Sponsorship Deal”) to WagerLogic before entering into such Proposed
Online

42


--------------------------------------------------------------------------------


Sponsorship Deal with a third party (i.e., a party outside the WagerLogic
network).  WagerLogic shall have Ten (10) days from the date of the proposal to
accept the terms of such Proposed Online Sponsorship Deal after which time
Licensee shall be free to offer such opportunity to any other party (the
“Third-Party Potential Partner”), provided that if the material terms of the
offer to the Third-Party Potential Partner are more favourable to the
Third-Party Potential Partner than the terms set forth in the original Proposed
Online Sponsorship Deal, WagerLogic shall have Five (5) days to accept the deal
on terms that match the offer to the Third-Party Potential Partner. 
Notwithstanding anything to the contrary, this Section 24 shall solely apply to
deals related to sponsorship deals in conjunction with real-money wagering
solely in jurisdictions where WagerLogic accepts wagers at the time the Proposed
Online Sponsorship Deal is offered.

(Signature Page on Next Page)

43


--------------------------------------------------------------------------------


IN WITNESS WHEREOF the parties have executed this Agreement as of the date above
first written.

 

WAGERLOGIC LIMITED

 

By:

/s/ AJ Slivinsky

 

 

Name:

AJ Slivinsky

 

 

Title:

Managing Director

 

 

CRYPTOLOGIC INC.

 

By:

/s/ Stephen Taylor

 

 

Name:

Stephen Taylor

 

 

Title:

Cheif Financial Officer

 

 

WPT ENTERPRISES, MALTA

 

By:

/s/ Adam J. Pliska

 

 

Name:  Adam J. Pliska

 

 

Title: Director

 

 

WPT ENTERPRISES INC.

 

By:

/s/ Adam J. Pliska

 

 

Name:  Adam J. Pliska

 

 

Title:  General Counsel and Secretary to the Board of Directors.

 

 

44


--------------------------------------------------------------------------------


SCHEDULE 1

Schedule 1 - Progressive Jackpot Participation

The following agreement between Licensee and WagerLogic describes the terms and
conditions with respect to the set up and participation in shared jackpot games.

Definitions:

Reset Fund

A percentage of each jackpot wager is placed into this fund to cover the initial
value of the jackpot. Reset fund contribution percentage is calculated based on
the number of bets that a user needs to statistically get a jackpot and the
initial value of the jackpot.

Pool Fund

A percentage of each wager is placed into this fund to generate the jackpot
prize pool. The amount of a particular jackpot depends on the accumulated value
in the pool fund plus the initial value of the jackpot. Games that pay
intermediate jackpot prizes, such as Spice Island Poker, have such prizes paid
from the pool fund. If after such a payout then the initial value of the jackpot
will be obtained from the reset fund.

List of Games

Table 1: Game Listing with Minimum and Maximum Wagers

Game Name

 

Minimum
Wager

 

Maximum
Wager

 

Game Type

Caribbean Stud Poker (SP & MP)

 

£1

 

£1500

 

Card Game

25c Super Jackpot VP/MHVP/BVP

 

£0.25

 

£12.50

 

Video Poker

£1 Super Jackpot VP/MHVP/BVP

 

£1

 

$50

 

Video Poker

Keno

 

25p

 

£1

 

Video Keno

Blackjack

 

£1

 

£5000

 

Card Game

Dolphin King

 

£0.05 per line

 

£5 per line

 

Rapid Fire Slots

Northern Lights

 

£0.05 per line

 

£5 per line

 

Rapid Fire Slots

Salsa

 

£0.05 per line

 

£5 per line

 

Rapid Fire Slots

Sirens

 

£0.05 per line

 

£5 per line

 

Rapid Fire Slots

Mr. Rich

 

£0.05 per line

 

£5 per line

 

Rapid Fire Slots

Mad Professor

 

£0.05 per line

 

£5 per line

 

Rapid Fire Slots

Dr. Love

 

£0.05 per line

 

£5 per line

 

Rapid Fire Slots

Coral Cash

 

£0.05 per line

 

£5 per line

 

Rapid Fire Slots

Witches & Warlocks

 

£0.01 per line

 

£5 per line

 

Frightmare Slot Machine

Zone of the Zombie

 

£0.01 per line

 

£5 per line

 

Frightmare Slot Machine

Vampire Bats

 

£0.01 per line

 

£5 per line

 

Frightmare Slot Machine

Ghost Rider

 

£0.01 per line

 

£5 per line

 

Marvel Slot Machine

Elektra

 

£0.01 per line

 

£5 per line

 

Marvel Slot Machine

Iron Man

 

£0.01 per line

 

£5 per line

 

Marvel Slot Machine

Blade

 

£0.05 per line

 

£5 per line

 

Marvel Slot Machine

The Punisher

 

£0.05 per line

 

£5 per line

 

Marvel Slot Machine

The Hulk

 

£0.05 per line

 

£5 per line

 

Marvel Slot Machine

Daredevil

 

£0.05 per line

 

£5 per line

 

Marvel Slot Machine

Silver Surfer

 

£0.05 per line

 

£5 per line

 

Marvel Slot Machine

Thor

 

£0.05 per line

 

£5 per line

 

Marvel Slot Machine

X-Men

 

£0.05 per line

 

£5 per line

 

Marvel Slot Machine

Shoot-O-Rama

 

£0.25 per line

 

£0.25 per line

 

Slot Machine

Rags To Riches

 

£0.01 per line

 

£20 per line

 

Slot Machine

Millionaires Club

 

£0.10 per line

 

£20 per line

 

Slot Machine

25c Triple Olives

 

£0.25

 

£0.75

 

Slot Machine

£1 Triple Olives

 

£1

 

£3

 

Slot Machine

 

45


--------------------------------------------------------------------------------


 

Table 2: Game ID’s and Sub-Game ID’s

Game Name

 

Game ID

 

Sub Game ID

 

Game Type

Caribbean Stud Poker (SP & MP)

 

4

 

n/a

 

Card Game

25c Super Jackpot VP/MHVP/BVP

 

5

 

5

 

Video Poker

£1 Super Jackpot VP/MHVP/BVP

 

5

 

12

 

Video Poker

Keno

 

34

 

n/a

 

Video Keno

Blackjack

 

66

 

n/a

 

Card Game

Dolphin King

 

97

 

64

 

Rapid Fire Slots

Northern Lights

 

97

 

61

 

Rapid Fire Slots

Salsa

 

97

 

66

 

Rapid Fire Slots

Sirens

 

97

 

62

 

Rapid Fire Slots

Mr. Rich

 

97

 

01

 

Rapid Fire Slots

Mad Professor

 

97

 

03

 

Rapid Fire Slots

Dr. Love

 

97

 

65

 

Rapid Fire Slots

Coral Cash

 

97

 

63

 

Rapid Fire Slots

Witches & Warlocks

 

42

 

1

 

Frightmare Slot Machine

Zone of the Zombie

 

42

 

2

 

Frightmare Slot Machine

Vampire Bats

 

42

 

3

 

Frightmare Slot Machine

Ghost Rider

 

89

 

 

 

Marvel Slot Machine

Elektra

 

89

 

 

 

Marvel Slot Machine

Iron Man

 

89

 

 

 

Marvel Slot Machine

Blade

 

89

 

 

 

Marvel Slot Machine

The Punisher

 

89

 

 

 

Marvel Slot Machine

The Hulk

 

89

 

 

 

Marvel Slot Machine

Daredevil

 

89

 

 

 

Marvel Slot Machine

Silver Surfer

 

89

 

 

 

Marvel Slot Machine

Thor

 

89

 

 

 

Marvel Slot Machine

X-Men

 

89

 

 

 

Marvel Slot Machine

Shoot-O-Rama

 

25

 

n/a

 

Slot Machine

Rags To Riches

 

33

 

n/a

 

Slot Machine

Millionaires Club

 

60/82

 

n/a

 

Slot Machine

25c Triple Olives

 

3

 

17

 

Slot Machine

£1 Triple Olives

 

3

 

18

 

Slot Machine

 

Setup Information

The jackpot is set up as a shared jackpot with WagerLogic as the underwriter.
The Licensee shares this jackpot with the other participating WagerLogic
Licensees. The Licensee makes contributions to the reset fund and pool fund. If
a player of any WagerLogic Licensee hits a jackpot, the pool fund will fully
cover the winnings and the reset fund will cover the initial value.

Contributions to the reset fund and the pool fund are held by WagerLogic to
satisfy the future settlement requirements of progressive jackpots. Under no
circumstances will contributed funds be refunded to the Licensee.

Initiating Participation in a Shared Jackpot

WagerLogic will allow the Licensee to participate in shared progressive jackpot
program under the following conditions:

a) Provided that the Licensee is good standing under the terms of the License

46


--------------------------------------------------------------------------------


Agreement; and

b) The Licensee meets the casino software version requirements for the jackpot.

How the Jackpot is funded (Table 3)

 

 

Initial
Jackpot Value

 

Source of funds
to the Jackpot

 

Reset fund
contribution

 

Pool Fund
contribution

 

Total deducted from
Casino Earnings
(C+D)

 

 

A

 

B

 

C

 

D

 

E

Caribbean Stud Poker (SP & MP)

 

100000/50000

 

% of original bet

 

20/10%

 

70%

 

80% - 90%

25c Super Jackpot VP/MHVP/BVP

 

1000

 

% of original bet

 

2.5%

 

1%

 

3.5%

£1 Super Jackpot VP/MHVP/BVP

 

4000

 

% of original bet

 

2.5%

 

1%

 

3.5%

Keno

 

100000

 

% of original bet

 

2%

 

5%

 

7.0%

Blackjack

 

50000

 

% of original bet

 

18%

 

70%

 

88%

Dolphin King

 

500

 

% of original bet

 

3.3%

 

1.7%

 

5%

Northern Lights

 

500

 

% of original bet

 

3.3%

 

1.7%

 

5%

Salsa

 

500

 

% of original bet

 

3.3%

 

1.7%

 

5%

Sirens

 

500

 

% of original bet

 

3.3%

 

1.7%

 

5%

Mr. Rich

 

500

 

% of original bet

 

3.3%

 

1.7%

 

5%

Mad Professor

 

500

 

% of original bet

 

3.3%

 

1.7%

 

5%

Dr. Love

 

500

 

% of original bet

 

3.3%

 

1.7%

 

5%

Coral Cash

 

500

 

% of original bet

 

3.3%

 

1.7%

 

5%

Witches & Warlocks

 

250/2500

 

% of original bet

 

1.5%

 

1-1.5%

 

2.5% - 3.0%

Zone of the Zombie

 

250/2500

 

% of original bet

 

1.5%

 

1-1.5%

 

2.5% - 3.0%

Vampire Bats

 

250/2500

 

% of original bet

 

1%

 

1-1.5%

 

2.0% - 2.5%

Ghost Rider

 

50/500/5000

 

% of original bet

 

1%

 

1%

 

2%

Elektra

 

50/500/5000

 

% of original bet

 

1%

 

1%

 

2%

Iron Man

 

50/500/5000

 

% of original bet

 

1%

 

1%

 

2%

Blade

 

50/500/5000

 

% of original bet

 

1%

 

1%

 

2%

The Punisher

 

50/500/5000

 

% of original bet

 

1%

 

1%

 

2%

The Hulk

 

50/500/5000

 

% of original bet

 

1%

 

1%

 

2%

Daredevil

 

50/500/5000

 

% of original bet

 

1%

 

1%

 

2%

Silver Surfer

 

50/500/5000

 

% of original bet

 

1%

 

1%

 

2%

Thor

 

50/500/5000

 

% of original bet

 

1%

 

1%

 

2%

X-Men

 

50/500/5000

 

% of original bet

 

1%

 

1%

 

2%

Shoot-O-Rama

 

20000

 

% of original bet

 

8.5%

 

5%

 

13.5%

Rags To Riches

 

100000

 

% of original bet

 

6%

 

4%

 

10%

Millionaires Club

 

175000

 

% of original bet

 

1.5%

 

5%

 

6.5%

25c Triple Olives

 

1250

 

% of original bet

 

2%

 

5%

 

7%

£1 Triple Olives

 

5000

 

% of original bet

 

2%

 

5%

 

7%

 

The Licensee will be notified in case of any changes to the funding of a jackpot
(structure, percentage or otherwise) from that shown in Table 3 above.

Payment of funds

The Licensee will pay to WagerLogic an amount for the pool fund and an amount
for the reset fund for every jackpot that they participate in. The amounts
payable will be deducted in accordance with the License Agreement.

The amounts payable by the Licensee will be calculated by WagerLogic according
to the levels indicated in Table 3.

Reporting Information

The Licensee will receive two reports on a daily basis: a Contribution Fund
Report and a Jackpot Payout Report.

The Contribution Fund Report identifies the amount of money contributed to the
“jackpot” by the Licensee.

47


--------------------------------------------------------------------------------


Specifications for the Contribution Fund Report

 

Fieldname

 

Description

Jackpot Key

 

Jackpot key is a seven digit identifier that reads as follows:
1st two digits: identifies the currency

3rd to 4th digits: identifies the game type
5th to 7th digits: jackpot sub-number

 

Game Type and sub-number Legend
Game type 4 specifies Caribbean Stud Poker  (SP & MP)

Game type 5 and sub-number 5 specifies 25c Super Jackpot VP/MHVP/BVP

Game type 5 and sub-number 12 specifies £1 Super Jackpot VP/MHVP/BVP

Game type 34 specifies Keno

Game type 66 specifies Blackjack

Game type 97 and sub-number 64 specifies Dolphin King

Game type 97 and sub-number 61 specifies Northern Lights

Game type 97 and sub-number 66 specifies Salsa

Game type 97 and sub-number 62 specifies Sirens

Game type 97 and sub-number 1 specifies Mr. Rich

Game type 97 and sub-number 3 specifies Mad Professor

Game type 97 and sub-number 65 specifies Dr. Love

Game type 97 and sub-number 63 specifies Coral Cash

Game type 42 and sub-number 1 specifies Witches & Warlocks

Game type 42 and sub-number 2 specifies Zone of the Zombie

Game type 42 and sub-number 3 specifies Vampire Bats

Game type 40 and sub-number 1 specifies Ghost Rider

Game type 40 and sub-number 3 specifies Elektra

Game type 40 and sub-number 2 specifies Iron Man

Game type 89 and sub-number 3 specifies Blade

Game type 89 and sub-number 5 specifies The Punisher

Game type 89 and sub-number 1 specifies The Hulk

Game type 89 and sub-number 4 specifies Daredevil

Game type 89 and sub-number 7 specifies Silver Surfer

Game type 89 and sub-number 6 specifies Thor

Game type 89 and sub-number 2 specifies X-Men

Game type 25 specifies Shoot-O-Rama

Game type 33 specifies Rags To Riches

Game type 60/82 specifies Millionaires Club

Game type 3 and sub-number 17 specifies 25c Triple Olives

Game type 3 and sub-number 18 specifies £1 Triple Olives

 

 

 

Reset Fund Contribution

 

This number represents the amount of money that was contributed to this fund
during the specified 24-hour period.

 

 

 

Pool Fund
Contribution

 

This number represents the amount of money that was contributed to this fund
during the specified 24-hour period.

A negative number may occur if the value of prizes paid out to users that
day exceeds the value of funds contributed by the users to the pool. This may
occur when a player hits the jackpot or when funds are paid out as a result of
intermediate prizes.

 

 

 

Difference

 

Dollar value of finds that should he deducted from casino’s total daily earnings
to satisfy Reset Fund and Pool Fund requirements. Sum of two numbers (Reset Fund
Contribution plus Pool Fund Contribution). A negative number may occur if the
value of prizes paid out to users that day exceeds the value of funds
contributed by the users to the Pool Fund plus the value contributed to the
Reset Fund. From an accounting perspective, a negative number represents funds
paid to the Licensee. In the long run, the accumulated value of ‘Difference’
approaches zero.

 

 

 

Pool

 

Dollar value of the jackpot at midnight of the previous day.

 

The Jackpot Payout report identifies jackpot winners.

48


--------------------------------------------------------------------------------


Specifications for the Jackpot Payout Report:

Fieldname

 

Description

Date/Time

 

Date and time that the player hit the jackpot.

 

 

 

User ID

 

User ID of the player that hit the jackpot.

 

 

 

User Name

 

User Name of the player that hit the jackpot.

 

 

 

Amount won

 

Amount of money in the jackpot that was won by the player.

 

 

 

Game ID

 

The identification code of the game where the jackpot was won.
This is a seven-digit identification number.

1st two digits: identifies the merchant
3rd to 4th digits: identifies the game type
5th to 7th digits: jackpot sub-number

Game Type and sub-number Legend
Game type 4 specifies Caribbean Stud Poker  (SP & MP)

Game type 5 and sub-number 5 specifies 25c Super Jackpot VP/MHVP/BVP

Game type 5 and sub-number 12 specifies £1 Super Jackpot VP/MHVP/BVP

Game type 34 specifies Keno

Game type 66 specifies Blackjack

Game type 97 and sub-number 64 specifies Dolphin King

Game type 97 and sub-number 61 specifies Northern Lights

Game type 97 and sub-number 66 specifies Salsa

Game type 97 and sub-number 62 specifies Sirens

Game type 97 and sub-number 1 specifies Mr. Rich

Game type 97 and sub-number 3 specifies Mad Professor

Game type 97 and sub-number 65 specifies Dr. Love

Game type 97 and sub-number 63 specifies Coral Cash

Game type 42 and sub-number 1 specifies Witches & Warlocks

Game type 42 and sub-number 2 specifies Zone of the Zombie

Game type 42 and sub-number 3 specifies Vampire Bats

Game type 40 and sub-number 1 specifies Ghost Rider

Game type 40 and sub-number 3 specifies Elektra

Game type 40 and sub-number 2 specifies Iron Man

Game type 89 and sub-number 3 specifies Blade

Game type 89 and sub-number 5 specifies The Punisher

Game type 89 and sub-number 1 specifies The Hulk

Game type 89 and sub-number 4 specifies Daredevil

Game type 89 and sub-number 7 specifies Silver Surfer

Game type 89 and sub-number 6 specifies Thor

Game type 89 and sub-number 2 specifies X-Men

Game type 25 specifies Shoot-O-Rama

Game type 33 specifies Rags To Riches

Game type 60/82 specifies Millionaires Club

Game type 3 and sub-number 17 specifies 25c Triple Olives

Game type 3 and sub-number 18 specifies £1 Triple Olives

Shared Jackpot Key (digits 3 to 7)

004000 for Caribbean Stud Poker  (SP & MP)

005005 for 25c Super Jackpot VP/MHVP/BVP

005012 for £1 Super Jackpot VP/MHVP/BVP

034000 for Keno

002000 for Blackjack

077000 for Dolphin King

077000 for Northern Lights

077000 for Salsa

077000 for Sirens

077000 for Mr. Rich

077000 for Mad Professor

077000 for Dr. Love

077000 for Coral Cash

042000 for Witches & Warlocks

042000 for Zone of the Zombie

042000 for Vampire Bats

089000 for Ghost Rider

089000 for Elektra

089000 for Iron Man

089000 for Blade

089000 for The Punisher

089000 for The Hulk

089000 for Daredevil

089000 for Silver Surfer

089000 for Thor

089000 for X-Men

250004 for Shoot-O-Rama

033000 for Rags To Riches

060000 for Millionaires Club

003017 for 25c Triple Olives

003018 for £1 Triple Olives

 

49


--------------------------------------------------------------------------------


The reports will normally be available on a daily basis between 8:20 and 8:30
EST.

Right to Publish Jackpot Winner Information

WagerLogic reserves the right to publish the following information pertaining to
any jackpot win:

·                  The name of any jackpot winner;

·                  The name of the participating casino where the jackpot win
occurred;

·                  The date and time of the jackpot win; and

·                  The amount of the jackpot win.

This information will be provided to all participating Casinos.

All participating Casinos have the right to publish this information.

50


--------------------------------------------------------------------------------


SCHEDULE 2

The World Poker Tour®, WPT® and World Poker Tour Logo & Design® and other
trademarks at Licensee may designate from time to time.

51


--------------------------------------------------------------------------------


SCHEDULE 3

 

Multi-Hand Blackjack

Single Player European Enhanced Roulette

Millionaire’s Club Nine Line Slot

Bejewelled

The Hulk

52


--------------------------------------------------------------------------------


SCHEDULE 4

 

ALDERNEY

UNITED KINGDOM

GIBRALTER

ISLE OF MAN

53


--------------------------------------------------------------------------------


SCHEDULE 5

WagerLogic Limited Memorandum

PRO1095-Distributed Poker Architecture

Summary

WagerLogic Limited (“WagerLogic”) has made a significant change to its poker
gaming environment.  The architecture has been updated to place back office
functions into the central data centre in Ireland (ESAT).

Benefits

There are many benefits by having the poker backoffice functions centrally
located in the main data centre. The primary benefit is stability to the poker
room.  By centralizing the poker backoffice functions in Ireland (ESAT) we get
easier, safer and faster ability to switch poker gaming between sites in the
event of a network or system outage in Curacao, Malta (or other location); poker
backoffice functions are centralized with other backoffice functions making the
system more reliable and responsive; ESAT (Ireland) provides a world class data
centre resulting in improved stability; reduced traffic through Curacao and
Malta results in less dependence on the Curacao or Maltese network and
infrastructure to maintain a functional poker system.

Legal Opinions

We have solicited the following in respect of this architecture change: 1) Legal
opinion to confirm compliance with respect to Irish gambling laws 2) Taxation
comfort letter regarding Irish betting duty.

The legal opinion confirms the changes do not contravene the Irish gambling
legislation.

The taxation letter confirms the changes will not incur Irish betting duty.

Please note that the above has been provided to you for information purposes
only, has not been prepared with the particular circumstances of any licensee in
mind, and cannot be relied upon by you as legal or tax advice.  WagerLogic does
not make any representations or warranties as to the accuracy or completeness of
the above, and would encourage each licensee to seek its own independent advice
on those matters should it so require.

54


--------------------------------------------------------------------------------


SCHEDULE 6

The Licensee wire transfer information is as follow:

As designated by the WPT Enterprises, Inc.’s Chief Financial Officer, which may
be amended from time to time and currently:

**

55


--------------------------------------------------------------------------------


SCHEDULE 8

 

POKER REVENUE AND ROOM RULES

Poker Revenue is generated under two general types of End User play, being i)
Ring Games (poker games pursuant to which End Users wager cash amounts on a hand
by hand basis) and ii) Poker Tournaments.

(A)          POKER REVENUE CALCULATION (RING GAMES)

Poker Revenue earned through Ring Games is calculated based on a fixed rate
table.  There is a set amount of Poker Revenue that is earned based on the pot
value of a particular hand as set forth in the chart below. 

In the event that during play of any particular hand, there are end users
playing (i.e. dealt cards in the particular poker hand) from multiple WagerLogic
licensees, the Poker Revenue earned on such hand will be split between all said
licensees, on the basis set out in paragraph (C) below.

If the pot value does not reach a specified minimum amount, no Poker Revenue
will be earned.  In the case of the Texas Hold’em, Omaha and Omaha H/L games, no
Poker Revenue will be earned until the flop cards are dealt on the table even if
the pot reaches the specified minimum amount.

A small percentage of each pot is deducted by WagerLogic for each hand of poker
played in the WagerLogic Centralized Poker Room, which amount represents the
Poker Revenue earned on the said hand.  Such amount is currently equal to 5% of
the pot to a maximum of 3 dollars/pounds/euros (depending on the denomination of
the particular table) (“Units”) rounded down to the nearest .25 Units.  No Poker
Revenue is earned if the hand ends before the “flop” (no flop – no drop).

The 5% rate applies to all tables regardless of size, betting amount or
currency.

Poker Revenue earned per hand is based on the following rate table:

Pot Size (in Units)

 

Rake (Poker Revenue)

 

No Flop

 

0.00

 

< 5

 

0.00

 

5

 

0.25

 

10

 

.050

 

15

 

0.75

 

20

 

1.00

 

25

 

1.25

 

30

 

1.50

 

35

 

1.75

 

40

 

2.00

 

45

 

2.25

 

50

 

2.50

 

55

 

2.75

 

60

 

3.00

 

> 60

 

3.00

 

 

56


--------------------------------------------------------------------------------


Notwithstanding the foregoing and subject to the provisions of paragraph (B)
below, the Poker Revenue earned per hand on Hold’em Poker tables with stakes
equal to or greater than 25/50 is currently equal to 5% of the pot, up to a
maximum of 5 Units.

 

(B)           SHORT HANDED POKER (RING GAMES ONLY)

Notwithstanding the provisions of paragraph (A) above, in the event that the
number of end users simultaneously participating in any particular hand of a
Ring Game (i.e. are dealt cards in the hand) is below a certain amount (as more
particularly described below) the maximum Poker Revenue which can be earned on
the hand shall be reduced to the following:

Number of Players

 

Maximum Earnable Poker Revenue (in Units)

 

 

 

 

 

 2

 

1

 

 

 

 

 

3 – 4

 

2

 

 

(C)           RAKE SPLITTING (RING GAMES)

The Poker Revenue earned in respect of any particular hand played in the
WagerLogic Centralized Poker Room shall be divided between all WagerLogic
licensees whose end users were dealt cards in the hand, on a pro rata basis,
having regard to the proportion which the number of the licensees’ end users in
the hand bears to the total number of end users in the hand.  By way of example
and for greater certainty, in the event that, in respect of a particular hand,
the Licensee End Users make up one-half of the total number of players dealt
cards in the hand, then the Licensee shall be entitled to fifty (50%) percent of
the Aggregate Poker Revenues earned in the hand.

(D)          TOURNAMENT FEE SPLITTING (POKER TOURNAMENTS)

The Poker Tournament Entry Fee for each Poker Tournament is equal to a
pre-determined amount established by WagerLogic, a portion of which is
designated as a Poker Tournament House Fees and the balance of which is included
in the prize pool for the tournament.  The Poker Tournament House Fees represent
the Poker Revenues earned by all licensees in respect of the tournament.  Each
licensee’s portion of the aggregate Poker Tournament House Fees paid in respect
of any particular Poker Tournament is equal to the amount of the Poker
Tournament House Fees paid by the licensees’ end users participating in the
Poker Tournament.

(E)           RULES, REGULATIONS, POLICIES AND PROCEDURES REGARDING THE
WAGERLOGIC CENTRALIZED POKER ROOM

It is expressly acknowledged that the Licensee is operating the Licensee Poker
Room through the WagerLogic Centralized Poker Room.  WagerLogic reserves the
right to establish reasonable rules, regulations, policies and procedures
regarding the operation

57


--------------------------------------------------------------------------------


of the WagerLogic Centralized Poker Room, which are designed to operate in the
best interests of all licensees participating in the WagerLogic Centralized
Poker Room as a whole (the “Rules and Regs”).  Provided that the Rules and Regs
are reasonable and are established in good faith by WagerLogic with the best
interests of a majority of the WagerLogic licensees in mind, it is expressly
agreed that the parties hereto shall adhere to, and comply with, any and all
such Rules and Regs.  Subject to the foregoing, WagerLogic may make additions,
deletions or other modifications to the Rules and Regs, from time to time, and
at any time, subject to providing the other parties hereto with a minimum of
thirty (30) days advance written notice of any such change.

 

It is expressly agreed that, in the event that WagerLogic, acting in good faith,
and in the best interests of all licensees participating in the WagerLogic
Centralized Poker Room as a whole, determines that it is necessary to amend the
manner in which Poker Revenues are earned, calculated or divided, WagerLogic may
make such amendments without the consent of any party hereto, upon sixty (60)
days written notice to the other parties hereto.  In order to be effective, any
such amendment cannot be motivated by the best interests of less than a majority
of the WagerLogic licensees, it being expressly agreed that, to the extent
reasonably possible, any such amendment must impact all licensees in the same or
a substantially similar manner.

In the event that a majority of the WagerLogic licensees determine that they
wish to make an amendment to: i) any Rules and Regs, ii) the manner in which
Poker Revenue is calculated, earned or divided, or iii) any other aspect of the
operation of the WagerLogic Centralized Poker Room (each a “Poker Room
Amendment”), and WagerLogic, acting in good faith, is in agreement with the
Poker Room Amendment, than the Poker Room Amendment may be instituted without
the consent of any party hereto, and each party hereto agrees to be bound by the
Poker Room Amendment, including without limitation, any and all penalties
prescribed in such amendment relating to a failure to comply with the amendment.

For the purposes hereof “majority of the WagerLogic licensees” shall not be
determined by number of licensees, but rather on the amount of Poker Revenue
generated by each licensee.  By way of example, and for greater certainty, in
the event that two (2) WagerLogic licensees represent more than fifty (50)
percent of the Poker Revenue generated by the WagerLogic Centralized Poker Room,
said licensees would constitute a “majority of the WagerLogic licensees” for the
purposes hereof.

58


--------------------------------------------------------------------------------


SCHEDULE 9

 

LIST OF RESTRICTED JURISDICTIONS

THIS LIST MAY BE AMENDED FROM TIME TO TIME AT THE SOLE DISCRETION OF THE
LICENSEE

**

59


--------------------------------------------------------------------------------


SCHEDULE 10

CRYPTOLOGIC INC. PARENT GUARANTEE

THIS GUARANTEE AND INDEMNITY is made BY DEED on

 

2007

 

BY

CRYPTOLOGIC, INC, an Ontario, Canada Corporation (the “Guarantor”)

IN FAVOUR OF

WPT ENTERPRISES, MALTA, a company incorporated and registered in Malta AND WPT
ENTERPRISES, INC. a company incorporated and registered in the United States,
State of Delaware (the “Creditor”)

NOW THIS DEED WITNESSETH and the Guarantor hereby agrees as follows:

1.             INTERPRETATION

1.1           In this Guarantee:

“Agreement”

 

means the agreement of even date made between the Creditor and the Principal
Debtor whereby the Creditor has agreed to make certain obligation as set forth
in one Software Supply and Support Agreement dated            ;

 

 

 

“Principal Debtor”

 

means WPT ENTERPRISES, MALTA a company incorporated and registered in Malta.

 

1.3           In this Guarantee:

1.3.1        references to this Guarantee are to include the indemnity in Clause
2.3;

1.3.2        references to Clauses are to be construed as references to the
clauses of this Guarantee;

1.3.3        references to this Guarantee and any provisions of this Guarantee
or to any other document or agreement are to be construed as references to this
Guarantee, those provisions or that document or agreement in force for the time
being and as amended, varied, supplemented, substituted or novated from time to
time;

1.3.4        words importing the singular are to include the plural and vice
versa;

1.3.5        references to a person are to be construed to include references to
a corporation, firm, company, partnership, joint venture, unincorporated body of
persons, individual or any state or any agency of a state, whether or not a
separate legal entity;

1.3.6        references to any person are to be construed to include that
person’s personal representatives, assigns or transferees, successors in title
or, whether direct or indirect;

1.3.7        references to any liability are to include any liability whether
actual, contingent, present or future;

60


--------------------------------------------------------------------------------


1.3.8        references to this Guarantee are references to the guarantee and
indemnity given by the Guarantor under this Guarantee; and

1.3.9        clause headings are for ease of reference only and are not to
affect the interpretation of this Guarantee.

2.             GUARANTEE AND INDEMNITY

2.1           In consideration of the Creditor entering into the Agreement the
Guarantor irrevocably and unconditionally undertakes the obligations and
liabilities set out in Clauses 2.2 and 2.3.

2.2           The Guarantor irrevocably and unconditionally guarantees:

2.2.1        to pay to the Creditor on demand, and in the currency in which the
same falls due for payment, all monies and liabilities which are now or at any
time hereafter shall become due, owing or incurred by the Principal Debtor to or
in favour of the Creditor under or in connection with the Agreement; and

2.2.2        the due and punctual observance, performance and discharge by the
Principal Debtor of all of its obligations and liabilities under the Agreement.

2.3           The Guarantor, as principal obligor and as a separate and
independent obligation and liability from its obligations and liabilities under
Clause 2.2, irrevocably and unconditionally agrees to indemnify the Creditor in
full on demand against all damages, losses, costs and expenses suffered or
incurred by the Creditor arising from or in connection with any of:

2.3.1        the Creditor making available any monies under the Agreement;

2.3.2        the entry by the Creditor into the Agreement;

2.3.3        any of the provisions of the Agreement being or becoming void,
voidable, invalid or unenforceable; and/or

2.3.4        the failure of the Principal Debtor fully and promptly to perform
and discharge any of its obligations and liabilities under the Agreement.

2.4           The Guarantor shall indemnify and keep indemnified the Creditor on
demand by the Creditor against all losses, actions, claims, costs, charges,
expenses and liabilities suffered or incurred by the Creditor in relation to
this Guarantee (including the costs, charges and expenses incurred in the
enforcement of any of the provisions of this Guarantee or occasioned by any
breach by the Guarantor of any of its obligations to the Creditor under this
Guarantee).

3.             CREDITOR PROTECTIONS

3.1           The Guarantor acknowledges and agrees that this Guarantee is and
at all times shall be a continuing security and shall extend to cover the
ultimate balance due at any time from the Principal Debtor to the Creditor under
or in respect of the Agreement and any of the transactions contemplated thereby.

3.2           The Guarantor acknowledges and agrees that none of its liabilities
under this Guarantee shall be reduced, discharged or otherwise adversely
affected by:

3.2.1        any variation, extension, discharge, compromise, dealing with,
exchange or renewal of any right or remedy which the Creditor may now or
hereafter have from or against the Principal Debtor and/or any other person in
respect of any of the obligations and

61


--------------------------------------------------------------------------------


liabilities of the Principal Debtor and/or any other person under and in respect
of the Agreement;

 

3.2.2        any act or omission by the Creditor or any other person in taking
up, perfecting or enforcing any security or guarantee from or against the
Principal Debtor and/or any other person;

3.2.3        any termination, amendment, variation, novation or supplement of or
to the Agreement;

3.2.4        any grant of time, indulgence, waiver or concession to the
Principal Debtor and/or any other person;

3.2.5        any of the insolvency, liquidation, administration, winding-up,
incapacity, limitation, disability, the discharge by operation of law, and any
change in the constitution, name and style of the Principal Debtor and/or any
other person;

3.2.6        any invalidity, illegality, unenforceability, irregularity or
frustration of any actual or purported obligation of the Principal Debtor and/or
any other person;

3.2.7        any claim or enforcement of payment from the Principal Debtor
and/or any other person; or

3.2.8        any act or omission which would not have discharged or affected the
liability of the Guarantor had it been a principal debtor instead of guarantor
or indemnitor or by anything done or omitted by any person which but for this
provision might operate to exonerate or discharge or otherwise reduce or
extinguish the Guarantor’s liabilities under this Guarantee.

3.3

3.3.1        The obligations and liabilities expressed to be undertaken by the
Guarantor under this Guarantee are those of primary obligor and not merely as a
surety.

3.3.2        The Creditor shall not be obliged before taking steps to enforce
any of its rights and remedies under this Guarantee:

3.3.2.1         to take action or obtain judgment in any court against the
Principal Debtor and/or any other person;

3.3.2.2         to make or file any claim in a bankruptcy, liquidation,
administration or insolvency of the Principal Debtor and/or any other person; or

3.3.2.3         to make demand, enforce or seek to enforce any claim, right or
remedy against the Principal Debtor and/or any other person.

3.4

3.4.1        The Guarantor warrants to the Creditor that it has not taken or
received, and agrees not to take, exercise or receive the benefit of any
security or other right or benefit (whether by set-off, counterclaim,
subrogation, indemnity, proof in liquidation or otherwise and whether from
contribution or otherwise, all together ‘Rights’) from or against the Principal
Debtor and/or any other person in respect of any liability of or payment by the
Guarantor under this Guarantee or otherwise in connection with this Guarantee.

3.4.2        If any of such Rights is taken, exercised or received by the
Guarantor, it declares that its Rights and all monies at any time received or
held in respect of such Rights shall be held by it on trust for the Creditor for
application in or towards the discharge of the liabilities of the Guarantor to
the Creditor under this Guarantee.

62


--------------------------------------------------------------------------------


3.4.3        The Guarantor agrees that all other Rights and all monies from time
to time held on trust by it for the Creditor under or pursuant to clause 3.4.2
shall be transferred, assigned or, as the case may be, paid to the Creditor,
promptly following demand by the Creditor.

3.5           This Guarantee is in addition to and shall not affect or be
affected by or merge with any other judgment, security, right or remedy obtained
or held by the Creditor from time to time for the discharge and performance of
any of the liabilities and obligations of the Principal Debtor to the Creditor.

3.6           The Guarantor represents and warrants to the Creditor that:


3.6.1        THERE ARE NO LEGAL PROCEEDINGS PENDING OR THREATENED BEFORE ANY
COURT OR TRIBUNAL WHICH WILL ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE
GUARANTOR’S FINANCIAL SITUATION;


3.6.2        THE GUARANTOR IS NOT UNABLE TO MEET ITS DEBTS AS THEY FALL DUE
WITHIN THE MEANING OF SECTION 123 OF THE INSOLVENCY ACT 1986 (AS AMENDED) AT THE
TIME OF THIS AGREEMENT; AND


3.6.3        IT HAS AUTHORITY UNDER ITS CONSTITUTION TO EXECUTE AND PERFORM ITS
OBLIGATIONS UNDER THIS GUARANTEE.

4.

5.             SUSPENSE ACCOUNT

5.1           The Creditor may place to the credit of a suspense account any
monies received under or in connection with this Guarantee in order to preserve
the rights of the Creditor to prove for the full amount of all of its claims
against the Principal Debtor and/or any other person.

5.2           The Creditor may, at any time, apply any of the monies referred to
in Clause 5.1 in or towards satisfaction of any of the monies, obligations and
liabilities the subject of this Guarantee as the Creditor, in its absolute
discretion, may from time to time conclusively determine.

6.             APPROPRIATION

The Guarantor shall not direct the application by the Creditor of any sums
received by the Creditor from the Guarantor under, or pursuant to, any of the
terms of this Guarantee.

7.             DISCHARGE TO BE CONDITIONAL

7.1           Any release, discharge or settlement between the Guarantor and the
Creditor in relation to this Guarantee shall be conditional upon no right,
security, disposition or payment to the Creditor by the Guarantor or the
Principal Debtor and/or any other person being void, set aside or ordered to be
refunded pursuant to any enactment or law relating to breach of duty by any
person, bankruptcy, liquidation, administration, protection from creditors
generally or insolvency or for any other reason.

7.2           If any such right, security, disposition or payment is void or at
any time so set aside or ordered to be refunded, the Creditor shall be entitled
subsequently to enforce this Guarantee and any security held for the liability
of the Guarantor hereunder against the Guarantor as if such release, discharge
or settlement had not occurred and any such security, disposition or payment had
not been made.

8.             PAYMENTS AND TAXES

All sums payable by the Guarantor under this Guarantee shall be paid to the
Creditor in full without any set-off, condition or counterclaim.

63


--------------------------------------------------------------------------------


9.             DEMANDS AND NOTIFICATION BINDING

 

Any demand, notification or certificate given by the Creditor specifying amounts
due and payable under or in connection with any of the provisions of this
Guarantee shall, in the absence of manifest error, be conclusive and binding on
the Guarantor.

11.           COMMUNICATIONS

Any demand or notice under this Guarantee shall be in writing signed by the
Creditor and (without prejudice to any other effective means of serving it) may
be served on the Guarantor personally or by post and either by delivering it to
the address specified above or to another address notified to the Creditor or by
despatching it addressed to the Guarantor at the address specified above or to
another address notified to the Creditor. Any such demand or notice delivered
personally shall be deemed to have been received immediately upon delivery. Any
such demand or notice sent by post shall be deemed to have been received at the
opening of business in the intended place of receipt on the day following the
day on which it was posted, even if returned undelivered.

12.           TRANSFERS

12.1         This Guarantee is freely assignable or transferable by the
Creditor.

12.2         The Guarantor may not assign any of its rights and may not transfer
any of its obligations under this Guarantee or enter into any transaction which
would result in any of those rights or obligations passing to another person.

12.3         The Creditor may disclose to any person related to the Creditor
and/or to any person to whom it is proposing to transfer or assign or has
transferred or assigned any of its rights under this Guarantee, any information
about the Guarantor.

13.           MISCELLANEOUS

13.1         No delay or omission on the part of the Creditor in exercising any
right or remedy under this Guarantee shall impair that right or remedy or
operate as or be taken to be a waiver of it; nor shall any single partial or
defective exercise of any such right or remedy preclude any other or further
exercise under this Guarantee of that or any other right or remedy.

13.2         The rights of the Creditor under this Guarantee are cumulative and
not exclusive of any rights provided by law and may be exercised from time to
time and as often as the Creditor deems expedient.

13.3         Any waiver by the Creditor of any terms of this Guarantee, or any
consent or approval given by the Creditor under it, shall only be effective if
given in writing and then only for the purposes and upon the terms and
conditions, if any, on which it is given.

13.4         If at any time any one or more of the provisions of this Guarantee
is or becomes illegal, invalid or unenforceable in any respect under any law of
any jurisdiction, neither the legality, validity and enforceability of the
remaining provisions of this Guarantee nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
be in any way affected or impaired as a result.

13.5         This Guarantee is and will remain the property of the Creditor.


14.       LAW AND JURISDICTION


14.1     THIS GUARANTEE AND ALL DISPUTES OR CLAIMS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH ENGLISH
LAW.

64


--------------------------------------------------------------------------------



14.2         IN RELATION TO ANY LEGAL ACTION OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS GUARANTEE, EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE ENGLISH COURTS AND WAIVES ANY OBJECTION TO SUCH
PROCEEDINGS IN THE ENGLISH COURTS ON THE GROUNDS OF VENUE OR ON THE GROUNDS THAT
SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INAPPROPRIATE FORUM.

 

EXECUTED AND DELIVERED as a DEED        )

 

by [                                                                 
]           )

 

acting
by                                                                                        )

 

 

 

 

 

Director

 

 

 

 

 

Director/Secretary

 

65


--------------------------------------------------------------------------------


SCHEDULE 11

 

THIS GUARANTEE AND INDEMNITY is made BY DEED on

 

2007

 

BY

WPT ENTERPRISES, INC. a company incorporated and registered in the United
States, State of Delaware (the “Guarantor”)

IN FAVOUR OF

WAGERLOGIC LIMITGED, a company incorporated and registered in Cyprus AND
CRYPTOLOGIC INC. a company incorporated and registered in Canada (the
“Creditor”)

NOW THIS DEED WITNESSETH and the Guarantor hereby agrees as follows:

1.             INTERPRETATION

1.1           In this Guarantee:

“Agreement”

 

means the agreement of even date made between the Creditor and the Principal
Debtor whereby the Creditor has agreed to make certain obligation as set forth
in one Software Supply and Support Agreement dated                ;

 

 

 

“Principal Debtor”

 

means WAGERLOGIC LIMITED a company incorporated and registered in Cypress whose
registered offices are at Nimeli Court 41 - 49 Agiou Nicolaou Street, Block A
3rd Floor Engomi, 2408 Nicosia, Cyprus.

 

1.3           In this Guarantee:

1.3.2        references to this Guarantee are to include the indemnity in Clause
2.3;

1.3.2        references to Clauses are to be construed as references to the
clauses of this Guarantee;

1.3.3        references to this Guarantee and any provisions of this Guarantee
or to any other document or agreement are to be construed as references to this
Guarantee, those provisions or that document or agreement in force for the time
being and as amended, varied, supplemented, substituted or novated from time to
time;

1.3.4        words importing the singular are to include the plural and vice
versa;

1.3.5        references to a person are to be construed to include references to
a corporation, firm, company, partnership, joint venture, unincorporated body of
persons, individual or any state or any agency of a state, whether or not a
separate legal entity;

1.3.6        references to any person are to be construed to include that
person’s personal representatives, assigns or transferees, successors in title
or, whether direct or indirect;

1.3.7        references to any liability are to include any liability whether
actual, contingent, present or future;

66


--------------------------------------------------------------------------------


1.3.8        references to this Guarantee are references to the guarantee and
indemnity given by the Guarantor under this Guarantee; and

1.3.9        clause headings are for ease of reference only and are not to
affect the interpretation of this Guarantee.

2.             GUARANTEE AND INDEMNITY

2.1           In consideration of the Creditor entering into the Agreement the
Guarantor irrevocably and unconditionally undertakes the obligations and
liabilities set out in Clauses 2.2 and 2.3.

2.2           The Guarantor irrevocably and unconditionally guarantees:

2.2.1        to pay to the Creditor on demand, and in the currency in which the
same falls due for payment, all monies and liabilities which are now or at any
time hereafter shall become due, owing or incurred by the Principal Debtor to or
in favour of the Creditor under or in connection with the Agreement; and

2.2.2        the due and punctual observance, performance and discharge by the
Principal Debtor of all of its obligations and liabilities under the Agreement.

2.3           The Guarantor, as principal obligor and as a separate and
independent obligation and liability from its obligations and liabilities under
Clause 2.2, irrevocably and unconditionally agrees to indemnify the Creditor in
full on demand against all damages, losses, costs and expenses suffered or
incurred by the Creditor arising from or in connection with any of:

2.3.1        the Creditor making available any monies under the Agreement;

2.3.2        the entry by the Creditor into the Agreement;

2.3.3        any of the provisions of the Agreement being or becoming void,
voidable, invalid or unenforceable; and/or

2.3.4        the failure of the Principal Debtor fully and promptly to perform
and discharge any of its obligations and liabilities under the Agreement.

2.4           The Guarantor shall indemnify and keep indemnified the Creditor on
demand by the Creditor against all losses, actions, claims, costs, charges,
expenses and liabilities suffered or incurred by the Creditor in relation to
this Guarantee (including the costs, charges and expenses incurred in the
enforcement of any of the provisions of this Guarantee or occasioned by any
breach by the Guarantor of any of its obligations to the Creditor under this
Guarantee).

3.             CREDITOR PROTECTIONS

3.1           The Guarantor acknowledges and agrees that this Guarantee is and
at all times shall be a continuing security and shall extend to cover the
ultimate balance due at any time from the Principal Debtor to the Creditor under
or in respect of the Agreement and any of the transactions contemplated thereby.

3.2           The Guarantor acknowledges and agrees that none of its liabilities
under this Guarantee shall be reduced, discharged or otherwise adversely
affected by:

3.2.1        any variation, extension, discharge, compromise, dealing with,
exchange or renewal of any right or remedy which the Creditor may now or
hereafter have from or against the Principal Debtor and/or any other person in
respect of any of the obligations and

67


--------------------------------------------------------------------------------


liabilities of the Principal Debtor and/or any other person under and in respect
of the Agreement;

 

3.2.2        any act or omission by the Creditor or any other person in taking
up, perfecting or enforcing any security or guarantee from or against the
Principal Debtor and/or any other person;

3.2.3        any termination, amendment, variation, novation or supplement of or
to the Agreement;

3.2.4        any grant of time, indulgence, waiver or concession to the
Principal Debtor and/or any other person;

3.2.5        any of the insolvency, liquidation, administration, winding-up,
incapacity, limitation, disability, the discharge by operation of law, and any
change in the constitution, name and style of the Principal Debtor and/or any
other person;

3.2.6        any invalidity, illegality, unenforceability, irregularity or
frustration of any actual or purported obligation of the Principal Debtor and/or
any other person;

3.2.7        any claim or enforcement of payment from the Principal Debtor
and/or any other person; or

3.2.8        any act or omission which would not have discharged or affected the
liability of the Guarantor had it been a principal debtor instead of guarantor
or indemnitor or by anything done or omitted by any person which but for this
provision might operate to exonerate or discharge or otherwise reduce or
extinguish the Guarantor’s liabilities under this Guarantee.

3.3

3.3.1        The obligations and liabilities expressed to be undertaken by the
Guarantor under this Guarantee are those of primary obligor and not merely as a
surety.

3.3.2        The Creditor shall not be obliged before taking steps to enforce
any of its rights and remedies under this Guarantee:

3.3.2.1         to take action or obtain judgment in any court against the
Principal Debtor and/or any other person;

3.3.2.2         to make or file any claim in a bankruptcy, liquidation,
administration or insolvency of the Principal Debtor and/or any other person; or

3.3.2.3         to make demand, enforce or seek to enforce any claim, right or
remedy against the Principal Debtor and/or any other person.

3.4

3.4.1        The Guarantor warrants to the Creditor that it has not taken or
received, and agrees not to take, exercise or receive the benefit of any
security or other right or benefit (whether by set-off, counterclaim,
subrogation, indemnity, proof in liquidation or otherwise and whether from
contribution or otherwise, all together ‘Rights’) from or against the Principal
Debtor and/or any other person in respect of any liability of or payment by the
Guarantor under this Guarantee or otherwise in connection with this Guarantee.

3.4.2        If any of such Rights is taken, exercised or received by the
Guarantor, it declares that its Rights and all monies at any time received or
held in respect of such Rights shall be held by it on trust for the Creditor for
application in or towards the discharge of the liabilities of the Guarantor to
the Creditor under this Guarantee.

68


--------------------------------------------------------------------------------


3.4.3        The Guarantor agrees that all other Rights and all monies from time
to time held on trust by it for the Creditor under or pursuant to clause 3.4.2
shall be transferred, assigned or, as the case may be, paid to the Creditor,
promptly following demand by the Creditor.

3.5           This Guarantee is in addition to and shall not affect or be
affected by or merge with any other judgment, security, right or remedy obtained
or held by the Creditor from time to time for the discharge and performance of
any of the liabilities and obligations of the Principal Debtor to the Creditor.

3.6           The Guarantor represents and warrants to the Creditor that:


3.6.1        THERE ARE NO LEGAL PROCEEDINGS PENDING OR THREATENED BEFORE ANY
COURT OR TRIBUNAL WHICH WILL ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE
GUARANTOR’S FINANCIAL SITUATION;


3.6.2        THE GUARANTOR IS NOT UNABLE TO MEET ITS DEBTS AS THEY FALL DUE
WITHIN THE MEANING OF SECTION 123 OF THE INSOLVENCY ACT 1986 (AS AMENDED) AT THE
TIME OF THIS AGREEMENT; AND


3.6.3        IT HAS AUTHORITY UNDER ITS CONSTITUTION TO EXECUTE AND PERFORM ITS
OBLIGATIONS UNDER THIS GUARANTEE.


5.             SUSPENSE ACCOUNT

5.1           The Creditor may place to the credit of a suspense account any
monies received under or in connection with this Guarantee in order to preserve
the rights of the Creditor to prove for the full amount of all of its claims
against the Principal Debtor and/or any other person.

5.2           The Creditor may, at any time, apply any of the monies referred to
in Clause 5.1 in or towards satisfaction of any of the monies, obligations and
liabilities the subject of this Guarantee as the Creditor, in its absolute
discretion, may from time to time conclusively determine.

6.             APPROPRIATION

The Guarantor shall not direct the application by the Creditor of any sums
received by the Creditor from the Guarantor under, or pursuant to, any of the
terms of this Guarantee.

7.             DISCHARGE TO BE CONDITIONAL

7.1           Any release, discharge or settlement between the Guarantor and the
Creditor in relation to this Guarantee shall be conditional upon no right,
security, disposition or payment to the Creditor by the Guarantor or the
Principal Debtor and/or any other person being void, set aside or ordered to be
refunded pursuant to any enactment or law relating to breach of duty by any
person, bankruptcy, liquidation, administration, protection from creditors
generally or insolvency or for any other reason.

7.2           If any such right, security, disposition or payment is void or at
any time so set aside or ordered to be refunded, the Creditor shall be entitled
subsequently to enforce this Guarantee and any security held for the liability
of the Guarantor hereunder against the Guarantor as if such release, discharge
or settlement had not occurred and any such security, disposition or payment had
not been made.

8.             PAYMENTS AND TAXES

All sums payable by the Guarantor under this Guarantee shall be paid to the
Creditor in full without any set-off, condition or counterclaim.

69


--------------------------------------------------------------------------------


9.             DEMANDS AND NOTIFICATION BINDING

 

Any demand, notification or certificate given by the Creditor specifying amounts
due and payable under or in connection with any of the provisions of this
Guarantee shall, in the absence of manifest error, be conclusive and binding on
the Guarantor.

11.           COMMUNICATIONS

Any demand or notice under this Guarantee shall be in writing signed by the
Creditor and (without prejudice to any other effective means of serving it) may
be served on the Guarantor personally or by post and either by delivering it to
the address specified above or to another address notified to the Creditor or by
despatching it addressed to the Guarantor at the address specified above or to
another address notified to the Creditor. Any such demand or notice delivered
personally shall be deemed to have been received immediately upon delivery. Any
such demand or notice sent by post shall be deemed to have been received at the
opening of business in the intended place of receipt on the day following the
day on which it was posted, even if returned undelivered.

12.           TRANSFERS

12.1         This Guarantee is freely assignable or transferable by the
Creditor.

12.2         The Guarantor may not assign any of its rights and may not transfer
any of its obligations under this Guarantee or enter into any transaction which
would result in any of those rights or obligations passing to another person.

12.3         The Creditor may disclose to any person related to the Creditor
and/or to any person to whom it is proposing to transfer or assign or has
transferred or assigned any of its rights under this Guarantee, any information
about the Guarantor.

13.           MISCELLANEOUS

13.1         No delay or omission on the part of the Creditor in exercising any
right or remedy under this Guarantee shall impair that right or remedy or
operate as or be taken to be a waiver of it; nor shall any single partial or
defective exercise of any such right or remedy preclude any other or further
exercise under this Guarantee of that or any other right or remedy.

13.2         The rights of the Creditor under this Guarantee are cumulative and
not exclusive of any rights provided by law and may be exercised from time to
time and as often as the Creditor deems expedient.

13.3         Any waiver by the Creditor of any terms of this Guarantee, or any
consent or approval given by the Creditor under it, shall only be effective if
given in writing and then only for the purposes and upon the terms and
conditions, if any, on which it is given.

13.4         If at any time any one or more of the provisions of this Guarantee
is or becomes illegal, invalid or unenforceable in any respect under any law of
any jurisdiction, neither the legality, validity and enforceability of the
remaining provisions of this Guarantee nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
be in any way affected or impaired as a result.

13.5         This Guarantee is and will remain the property of the Creditor.


14.       LAW AND JURISDICTION


14.1     THIS GUARANTEE AND ALL DISPUTES OR CLAIMS ARISING OUT OF OR IN
CONNECTION WITH IT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH ENGLISH
LAW.

70


--------------------------------------------------------------------------------



14.2         IN RELATION TO ANY LEGAL ACTION OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS GUARANTEE, EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE ENGLISH COURTS AND WAIVES ANY OBJECTION TO SUCH
PROCEEDINGS IN THE ENGLISH COURTS ON THE GROUNDS OF VENUE OR ON THE GROUNDS THAT
SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INAPPROPRIATE FORUM.

 

EXECUTED AND DELIVERED as a DEED          )

 

by [                                                                 
]            )

 

acting
by                                                                                        )

 

 

 

 

 

Director

 

 

 

 

 

Director/Secretary

 

71


--------------------------------------------------------------------------------